Exhibit 10.5














AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.


Dated as of December 8, 2016













--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article I
DEFINED TERMS    1



Article II
ORGANIZATIONAL MATTERS    14

Section 2.1
Organization    14

Section 2.2
Name    14

Section 2.3
Registered Office and Agent; Principal Office    14

Section 2.4
Term    15

Section 2.5
Partnership Interests as Securities    15

Section 2.6
Certificates Describing Partnership Units    15



Article III
PURPOSE    15

Section 3.1
Purpose and Business    15

Section 3.2
Powers    16



Article IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS    16

Section 4.1
Capital Contributions of the Partners    16

Section 4.2
Issuances of Partnership Interests    17

Section 4.3
No Preemptive Rights    18

Section 4.4
Other Contribution Provisions    18

Section 4.5
No Interest on Capital    18



Article V
DISTRIBUTIONS    24

Section 5.1
Requirement and Characterization of Distributions    24

Section 5.2
Amounts Withheld    25

Section 5.3
Distributions Upon Liquidation    25

Section 5.4
Revisions to Reflect Issuance of Partnership Interests    25



Article VI
ALLOCATIONS    26

Section 6.1
Allocations for Capital Account Purposes    26

Section 6.2
Revisions to Allocations to Reflect Issuance of Partnership Interests or Certain
DRO Obligations    29



Article VII
MANAGEMENT AND OPERATIONS OF BUSINESS    29

Section 7.1
Management    29

Section 7.2
Certificate of Limited Partnership    34

Section 7.3
Title to Partnership Assets    34

Section 7.4
Reimbursement of the General Partner    34

Section 7.5
Outside Activities of the General Partner; Relationship of Shares to Partnership
Units; Funding Debt    37

Section 7.6
Transactions with Affiliates    39

Section 7.7
Indemnification    40

Section 7.8
Liability of the General Partner    42



i



--------------------------------------------------------------------------------





Section 7.9
Other Matters Concerning the General Partner    43

Section 7.10
Reliance by Third Parties    44

Section 7.11
Restrictions on General Partner’s Authority    44

Section 7.12
Loans by Third Parties    44



Article VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS    45

Section 8.1
Limitation of Liability    45

Section 8.2
Management of Business    45

Section 8.3
Outside Activities of Limited Partners    45

Section 8.4
Return of Capital    45

Section 8.5
Rights of Limited Partners Relating to the Partnership    46

Section 8.6
Redemption Right    47



Article IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS    50

Section 9.1
Records and Accounting    50

Section 9.2
Fiscal Year    51

Section 9.3
Reports    51



Article X
TAX MATTERS    51

Section 10.1
Preparation of Tax Returns    51

Section 10.2
Tax Elections    51

Section 10.3
Tax Partner    52

Section 10.4
Organizational Expenses    55

Section 10.5
Withholding    55



Article XI
TRANSFERS AND WITHDRAWALS    55

Section 11.1
Transfer    55

Section 11.2
Transfers of Partnership Interests of General Partner    56

Section 11.3
Limited Partners’ Rights to Transfer    57

Section 11.4
Substituted Limited Partners    58

Section 11.5
Assignees    59

Section 11.6
General Provisions    59



Article XII
ADMISSION OF PARTNERS    61

Section 12.1
Admission of a Successor General Partner    61

Section 12.2
Admission of Additional Limited Partners    61

Section 12.3
Amendment of Agreement and Certificate of Limited Partnership    62

Section 12.4
Limit on Number of Partners    62



Article XIII
DISSOLUTION AND LIQUIDATION    62

Section 13.1
Dissolution    62

Section 13.2
Winding Up    63

Section 13.3
Compliance with Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts    64

Section 13.4
Rights of Limited Partners    66



ii



--------------------------------------------------------------------------------





Section 13.5
Notice of Dissolution    66

Section 13.6
Cancellation of Certificate of Limited Partnership    67

Section 13.7
Reasonable Time for Winding Up    67

Section 13.8
Waiver of Partition    67

Section 13.9
Liability of Liquidator    67



Article XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS    67

Section 14.1
Amendments    67

Section 14.2
Meetings of the Partners    69



Article XV
GENERAL PROVISIONS    70

Section 15.1
Addresses and Notice    70

Section 15.2
Titles and Captions    70

Section 15.3
Pronouns and Plurals    71

Section 15.4
Further Action    71

Section 15.5
Binding Effect    71

Section 15.6
Creditors    71

Section 15.7
Waiver    71

Section 15.8
Counterparts    71

Section 15.9
Applicable Law    71

Section 15.10
Invalidity of Provisions    71

Section 15.11
Power of Attorney    72

Section 15.12
Entire Agreement    73

Section 15.13
No Rights as Shareholders    73

Section 15.14
Limitation to Preserve REIT Status    73



List of Exhibits:
Exhibit A — Partner Registry
Exhibit B — Capital Account Maintenance
Exhibit C — Special Allocation Rules
Exhibit D — Notice of Redemption
Exhibit E — Form of DRO Registry
Exhibit F — Notice of Election by Partner to Convert LTIP Units into Class A
Units
Exhibit G — Notice of Election by Partnership to Force Conversion of LTIP Units
into Class A Units








iii



--------------------------------------------------------------------------------






AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP
THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of December
8, 2016, (the “Agreement”) is entered into by and among Pillarstone Capital
REIT, a Maryland real estate investment trust (the “General Partner”), and the
Persons whose names are set forth on the Partner Registry (as hereinafter
defined) as Limited Partners, together with any other Persons who become
Partners in Pillarstone Capital REIT Operating Partnership LP as provided
herein.
WHEREAS, Pillarstone Capital REIT Operating Partnership LP is a Delaware limited
partnership (the “Partnership”) formed pursuant to (a) Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware on
September 23, 2016 and (b) that certain Agreement of Limited Partnership of
Pillarstone Capital REIT Operating Partnership LP dated September 23, 2016 (the
“Original Agreement”); and
WHEREAS, the Partnership issued Class A Units representing Limited Partner
Partnership Interests to the Limited Partners pursuant to that certain
Contribution Agreement by and among the General Partner, the Partnership and
Whitestone REIT Operating Partnership, L.P. (“Whitestone OP”) ; and
WHEREAS, the partners of the Partnership desire to enter into this Agreement to
permit the admission of Whitestone OP as a Limited Partner.
WHEREAS, the Partners now desire to amend and completely restate the Original
Agreement in the manner set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I

DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“2015 Budget Act Partnership Audit Rules” has the meaning set forth in Section
10.3.A.
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.


1



--------------------------------------------------------------------------------





“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as a Limited Partner
on the Partner Registry.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year or other period (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii)
decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.
“Adjustment Event” has the meaning set forth in Section 4.6.A(i).
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Partners, if any, as determined on the date in question.
“Agreed Value” means (i) in the case of any Contributed Property, the Section
704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed as
determined under Section 752 of the Code and the Regulations thereunder; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution.
“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
it may be amended, supplemented or restated from time to time.


2



--------------------------------------------------------------------------------





“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.
“Available Cash” means, with respect to any period for which such calculation is
being made:
(a)    all cash revenues and funds received by the Partnership from whatever
source (excluding the proceeds of any Capital Contribution, unless otherwise
determined by the General Partner in its sole and absolute discretion) plus the
amount of any reduction (including, without limitation, a reduction resulting
because the General Partner determines such amounts are no longer necessary) in
reserves of the Partnership, which reserves are referred to in clause (b)(iv)
below;
(b)    less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):
(i)    all interest, principal and other debt-related payments made during such
period by the Partnership,
(ii)    all cash expenditures (including capital expenditures) made by the
Partnership during such period,
(iii)    investments in any entity (including loans made thereto) to the extent
that such investments are permitted under this Agreement and are not otherwise
described in clauses (b)(i) or (ii), and
(iv)    the amount of any increase in reserves established during such period
which the General Partner determines is necessary or appropriate in its sole and
absolute discretion (including any reserves that may be necessary or appropriate
to account for distributions required with respect to Partnership Interests
having a preference over other classes of Partnership Interests).
(c)    with any other adjustments as determined by the General Partner, in its
sole and absolute discretion.
Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.
“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for U.S. federal income tax purposes as of such date.
A Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with U.S. federal income tax
accounting principles.


3



--------------------------------------------------------------------------------





“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Houston, Texas or New York, New York are authorized or
required by law to close.
“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The initial Capital Account balance for each Partner who is a Partner
on the date hereof shall be the amount set forth opposite such Partner’s name on
the Partner Registry.
“Capital Account Limitation” has the meaning set forth in Section 4.7.B.
“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.
“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and (ii)
with respect to any other Partnership property, the adjusted basis of such
property for U.S. federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.
“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.
“Charter” means the charter of the General Partner, within the meaning of
Section 3-801(g) of Title 8 of the Corporations and Associations Article of the
Annotated Code of the State of Maryland.
“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.
“Class A Unit Distribution” has the meaning set forth in Section 4.6.A.
“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.
“Class A Unit Transaction” has the meaning set forth in Section 4.7.F.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.


4



--------------------------------------------------------------------------------





“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.
“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose (i) any Limited Partner Interests held by the
General Partner or the Pillarstone Limited Partner, (ii) any Person of which the
General Partner or the Pillarstone Limited Partner directly or indirectly owns
or controls more than fifty percent (50%) of the voting interests and (iii) any
Person directly or indirectly owning or controlling more than fifty percent
(50%) of the outstanding voting interests of the General Partner or the
Pillarstone Limited Partner) holding Partnership Interests representing more
than fifty percent (50%) of the Percentage Interest of the Class A Units of all
Limited Partners which are not excluded pursuant to (i), (ii) and (iii) above.
“Constituent Person” has the meaning set forth in Section 4.7.F.
“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.
“Conversion Date” has the meaning set forth in Section 4.7.B.
“Conversion Factor” means 1.0; provided, however, that, if the General Partner
(i) declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares and does not
make a corresponding distribution on Class A Units in Class A Units, (ii)
subdivides its outstanding Shares, or (iii) combines its outstanding Shares into
a smaller number of Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided
further that in the event that an entity other than an Affiliate of the General
Partner shall become General Partner pursuant to any merger, consolidation or
combination of the General Partner with or into another entity (the “Successor
Entity”), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by the number of shares of the Successor Entity into which one Share is
converted pursuant to such merger, consolidation or combination, determined as
of the date of such merger, consolidation or combination. Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.


5



--------------------------------------------------------------------------------





“Conversion Notice” has the meaning set forth in Section 4.7.B.
“Conversion Right” has the meaning set forth in Section 4.7.A.
“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.
“Current Partnership Audit Rules” has the meaning set forth in Section 10.3.A.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the U.S. federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Carrying Value of an asset differs from its adjusted basis
for U.S. federal income tax purposes at the beginning of such year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Carrying Value as the U.S. federal income tax depreciation,
amortization, or other cost recovery deduction for such year bears to such
beginning adjusted tax basis; provided, however, that if the U.S. federal income
tax depreciation, amortization, or other cost recovery deduction for such year
is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the General Partner.
“Distribution Period” has the meaning set forth in Section 5.1.C.
“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Partner, as such DRO Registry may be amended from time to time.
“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner and
has agreed and is obligated to make certain contributions, not in excess of such
DRO Partner’s DRO Amount, to the Partnership with respect to any deficit balance
in such Partner’s Capital Account upon the occurrence of certain events. A DRO
Partner who is obligated to make any such contribution only upon liquidation of
the Partnership shall be designated in the DRO Registry as a Part I DRO Partner
and a DRO Partner who is obligated to make any such contribution to the
Partnership either upon liquidation of the Partnership or upon liquidation of
such DRO Partner’s Partnership Interest shall be designated in the DRO Registry
as a Part II DRO Partner.


6



--------------------------------------------------------------------------------





“DRO Registry” means the DRO Registry maintained by the General Partner in the
books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.
“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.
“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.
“Forced Conversion” has the meaning set forth in Section 4.7.C.
“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.
“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the General Partner or any wholly owned
subsidiary of the General Partner.
“General Partner” has the meaning set forth in the recitals hereto.
“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. The General Partner will not be required to make a Capital Contribution
to the Partnership in exchange for the General Partner Interest. A General
Partner Interest may be expressed as a number of Partnership Units.
“General Partner Payment” has the meaning set forth in Section 15.14.
“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.
“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not


7



--------------------------------------------------------------------------------





the substitution of a new trustee) or (vi) as to any Partner, the bankruptcy of
such Partner. For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (b) the Partner is
adjudged as bankrupt or insolvent, or a final and nonappealable order for relief
under any bankruptcy, insolvency or similar law now or hereafter in effect has
been entered against the Partner, (c) the Partner executes and delivers a
general assignment for the benefit of the Partner’s creditors, (d) the Partner
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment or (h) an appointment referred to in clause (g) is
not vacated within ninety (90) days after the expiration of any such stay.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) a Limited Partner or (C) a director or
officer of the Partnership, the General Partner or the Pillarstone Limited
Partner and (ii) such other Persons (including Affiliates of the General
Partner, Pillarstone Limited Partner, a Limited Partner or the Partnership) as
the General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.
“Liquidating Event” has the meaning set forth in Section 13.1.
“Liquidating Gains” has the meaning set forth in Section 6.1.E.
“Liquidator” has the meaning set forth in Section 13.2.A.
“LTIP Units” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section 4.6
and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth in the Partner
Registry, as it may be amended or restated from time to time.


8



--------------------------------------------------------------------------------





“LTIP Unitholder” means a Partner that holds LTIP Units.
“LV Safe Harbor” “LV Safe Harbor Election” and “LV Safe Harbor Interest” each
has the meaning set forth in Section 10.2.B.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Equity Incentive Plan, or (ii) any Debt issued by the
General Partner that provides any of the rights described in clause (i).
“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.
“Operating Entity” has the meaning set forth in Section 7.4.F.
“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt


9



--------------------------------------------------------------------------------





were treated as a Nonrecourse Liability, determined in accordance with
Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.
“Partnership” has the meaning set forth in the recitals hereto.
“Partnership Interest” means a Limited Partner Interest, a General Partner
Interest or LTIP Units, and includes any and all benefits to which the holder of
such a partnership interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.
“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to Section
5.1, which record date shall be the same as the record date established by the
General Partner for a distribution to its shareholders of some or all of its
portion of such distribution, or (ii) if applicable, for determining the
Partners entitled to vote on or Consent to any proposed action for which the
Consent or approval of the Partners is sought pursuant to Section 14.2.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, LTIP Units and any other classes or series of Partnership Units
established after the date hereof. The number of Partnership Units outstanding
and the Percentage Interests in the Partnership represented by such Partnership
Units are set forth in the Partner Registry.
“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding.


10



--------------------------------------------------------------------------------





“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.
“Pillarstone Limited Partner” means Pillarstone OP LP, LLC, a Delaware limited
partnership.
“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NYSE MKT LLC, the NASDAQ Stock Market or any successor to any of
the foregoing.
“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the General Partner or
any wholly owned Subsidiary thereof or pending contribution to the Partnership;
and (vi) other tangible and intangible assets that, taken as a whole, are de
minimis in relation to the net assets of the Partnership and its Subsidiaries.
“Qualified REIT Subsidiaries” means any Subsidiary of the General Partner that
is a “qualified REIT subsidiary” within the meaning of Section 856(i) of the
Code.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized either as ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.
“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).
“Redeeming Partner” has the meaning set forth in Section 8.6.A.
“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion. A
Redeeming Partner shall have no right, without the General Partner’s consent, in
its sole and absolute discretion, to receive the Redemption Amount in the form
of the Shares Amount.
“Redemption Right” has the meaning set forth in Section 8.6.A.


11



--------------------------------------------------------------------------------





“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“REIT” means an entity that qualifies as a real estate investment trust under
the Code.
“REIT Requirements” has the meaning set forth in Section 5.1.A.
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.
“Safe Harbor” has the meaning set forth in Section 11.6.F.
“Securities Act” means the Securities Act of 1933, as amended.
“Section 704(c) Value” of any Contributed Property or Adjusted Property means
the fair market value of such property at the time of contribution or
adjustment, as the case may be, as determined by the General Partner using such
reasonable method of valuation as it may adopt; provided, however, subject to
Exhibit B, the General Partner shall, in its sole and absolute discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate of
the Section 704(c) Value of Contributed Properties or Adjusted Properties in a
single or integrated transaction among each separate property on a basis
proportional to its fair market values.
“Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner (or the Successor Entity, as the case may be).
Shares may be issued in one or more classes or series in accordance with the
terms of the Charter. Shares issued in lieu of the Cash Amount by the
Partnership or the General Partner may be either registered or unregistered
Shares at the option of the General Partner. If there is more than one class or
series of Shares, the term “Shares” shall, as the context requires, be deemed to
refer to the class or series of Shares that corresponds to the class or series
of Partnership Interests for which the reference to Shares is made. When used
with reference to Class A Units, the term “Shares” refers to common shares of
beneficial interest (or other comparable equity interest) of the General
Partner.
“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, however, that, if the General Partner issues to
holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.
“Specified Redemption Date” means the tenth Business Day after the Valuation
Date or such shorter period as the General Partner, in its sole and absolute
discretion, may determine;


12



--------------------------------------------------------------------------------





provided, however, that, if the Shares are not Publicly Traded, the Specified
Redemption Date means the thirtieth Business Day after receipt by the General
Partner of a Notice of Redemption.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.
“Termination Transaction” has the meaning set forth in Section 11.2.B.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.
“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.
“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.
“Value” means, with respect to one Share of a class of outstanding Shares of the
General Partner that are Publicly Traded, the average of the daily market price
for the ten consecutive trading days immediately preceding the date with respect
to which value must be determined. The market price for each such trading day
shall be the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day.
If the outstanding Shares of the General Partner are Publicly Traded and the
Shares Amount includes, in addition to the Shares, rights or interests that a
holder of Shares has received or would be entitled to receive, then the Value of
such rights shall be determined by the General Partner acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. If the Shares of the General Partner are not
Publicly Traded, the Value of the Shares Amount per Partnership Unit tendered
for redemption (which will be the Cash Amount per Partnership Unit offered for
redemption payable pursuant to Section 8.6.A) means the amount that a holder of
one Partnership Unit would receive if each of the assets of the Partnership were
to be sold for its fair market value on the Specified Redemption Date, the
Partnership were to pay all of its outstanding liabilities, and the remaining
proceeds were to be distributed to the Partners in


13



--------------------------------------------------------------------------------





accordance with the terms of this Agreement. Such Value shall be determined by
the General Partner, acting in good faith and based upon a commercially
reasonable estimate of the amount that would be realized by the Partnership if
each asset of the Partnership (and each asset of each partnership, limited
liability company, trust, joint venture or other entity in which the Partnership
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arm’s-length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Partnership’s minority interest in any
property or any illiquidity of the Partnership’s interest in any property).
“Vested LTIP Units” has the meaning set forth in Section 4.6.C.
“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.
ARTICLE II

ORGANIZATIONAL MATTERS
Section 2.1    Organization
A.    Organization, Status and Rights. The Partnership is a limited partnership
organized pursuant to the provisions of the Act. Except as expressly provided
herein, the rights and obligations of the Partners and the administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
B.    Qualification of Partnership. The Partners (i) agree that if the laws of
any jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.
C.    Representations. Each Partner represents and warrants that such Partner is
duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.
Section 2.2    Name
The name of the Partnership is Pillarstone Capital REIT Operating Partnership
LP. The Partnership’s business may be conducted under any other name or names
deemed advisable by the


14



--------------------------------------------------------------------------------





General Partner, including the name of any of the General Partner or any
Affiliate thereof. The words “Limited Partnership,” “LP,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purposes of complying with the laws of any jurisdiction that so requires.
The General Partner in its sole and absolute discretion may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3    Registered Office and Agent; Principal Office
The address of the registered office of the Partnership in the State of Delaware
is located at Corporation Trust Center, 1209 Orange Street, County of New
Castle, Wilmington, DE 19801, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office is The
Corporation Trust Company. The principal office of the Partnership is 10011
Valley Forge Drive, Houston, Texas 77042, or shall be such other place as the
General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.
Section 2.4    Term
The term of the Partnership commenced on September 23, 2016, and shall continue
until dissolved pursuant to the provisions of Article XIII or as otherwise
provided by law.
Section 2.5    Partnership Interests as Securities
All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code and (ii)
Article 8 of the Uniform Commercial Code of any other applicable jurisdiction.
Section 2.6    Certificates Describing Partnership Units
The General Partner shall have the authority to issue certificates evidencing
the Limited Partnership Interests in accordance with Section 17-702(b) of the
Act. Any such certificate (i) shall be in form and substance as approved by the
General Partner, (ii) shall not be negotiable and (iii) shall bear a legend to
the following effect:
THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF PILLARSTONE CAPITAL REIT
OPERATING PARTNERSHIP LP, AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME
AND (B) ANY APPLICABLE FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.


15



--------------------------------------------------------------------------------





ARTICLE III

PURPOSE
Section 3.1    Purpose and Business
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; (ii) to enter into any corporation, partnership,
joint venture, trust, limited liability company or other similar arrangement to
engage in any of the foregoing or the ownership of interests in any entity
engaged, directly or indirectly, in any of the foregoing; and (iii) to do
anything necessary or incidental to the foregoing; provided, however, that any
business shall be limited to and conducted in such a manner as to permit the
General Partner at all times to be classified as a REIT, unless the General
Partner, in its sole and absolute discretion has chosen to cease to qualify as a
REIT or has chosen not to attempt to qualify as a REIT for any reason or reasons
whether or not related to the business conducted by the Partnership. In
connection with the foregoing, and without limiting the General Partner’s right,
in its sole and absolute discretion, to cease qualifying as a REIT, the Partners
acknowledge that the status of the General Partner as a REIT inures to the
benefit of all the Partners and not solely to the General Partner or its
Affiliates.
Section 3.2    Powers
The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner to
qualify or continue to qualify as a REIT (unless the General Partner has decided
to terminate or revoke its election to be taxed as a REIT), (ii) could subject
the General Partner to any taxes under Sections 857 or 4981 of the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.
ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS
Section 4.1    Capital Contributions of the Partners
A.    Capital Contributions. Prior to or concurrently with the execution of this
Agreement, the Partners have made the Capital Contributions as set forth in the
Partner Registry. On the date hereof,


16



--------------------------------------------------------------------------------





the Partners own Partnership Units in the amounts set forth in the Partner
Registry and have Percentage Interests in the Partnership as set forth in the
Partner Registry. On or after the date of the Agreement, certain Partners will
make Capital Contributions to the Partnership, and the General Partner will
update the Partner Registry to reflect the Capital Contributions made by each
Partner, the Partnership Units assigned to each Partner and the Percentage
Interest in the Partnership represented by such Partnership Units. The number of
Partnership Units and Percentage Interest shall be adjusted in the Partner
Registry from time to time by the General Partner to the extent necessary to
reflect accurately exchanges, redemptions, Capital Contributions, the issuance
of additional Partnership Units or similar events having an effect on a
Partner’s Percentage Interest occurring after the date of this Agreement and in
accordance with the terms of this Agreement.
B.    General Partnership Interest. Except for any Partnership Units designated
as Limited Partner Interests by the General Partner, the Partnership Units held
by the General Partner shall be the General Partner Interest of the General
Partner.
C.    Except as provided in Sections 7.5, 10.5, and 13.3, the Partners shall
have no obligation to make any additional Capital Contributions or provide any
additional funding to the Partnership (whether in the form of loans, repayments
of loans or otherwise). Except as otherwise set forth in Section 13.3, no
Partner shall have any obligation to restore any deficit that may exist in its
Capital Account, either upon a liquidation of the Partnership or otherwise.
Section 4.2    Issuances of Partnership Interests
A.    General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Partnership or any of its Subsidiaries)
Partnership Units or other Partnership Interests in one or more classes, or in
one or more series of any of such classes, with such designations, preferences
and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to one or more other classes
of Partnership Interests, all as shall be determined, subject to applicable
Delaware law, by the General Partner in its sole and absolute discretion,
including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or Consent of the Limited Partners, and
(v) the consideration, if any, to be received by the Partnership; provided,
however, that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner unless (a) the Partnership Interests are issued in
connection with the grant, award or issuance of Shares or other equity interests
in the General Partner (including a transaction described in Section 7.4.F)
having designations, preferences and other rights such that the economic
interests attributable to such Shares or other equity interests are
substantially similar to the designations, preferences and other rights (except
voting rights) of the Partnership Interests issued to the General Partner in
accordance with this Section 4.2.A, and the General Partner contributes to the
Partnership the proceeds (if any) from the issuance of Shares or equity received
by the General Partner as required pursuant to Section 7.5.D,


17



--------------------------------------------------------------------------------





(b) the General Partner makes an additional Capital Contribution to the
Partnership, or (c) the additional Partnership Interests are issued to all
Partners holding Partnership Interests in the same class in proportion to their
respective Percentage Interests in such class. If the Partnership issues
Partnership Interests pursuant to this Section 4.2.A, the General Partner shall
make such revisions to this Agreement (including, without limitation, the
revisions described in Section 5.4, Section 6.2 and Section 8.6) as it deems
necessary to reflect the issuance of such Partnership Interests. The designation
of any newly issued class or series of Partnership Interests may provide a
formula for treating such Partnership Interests solely for purposes of voting on
or consenting to any matter that requires the vote or Consent of the Limited
Partners as set forth in one or more of Sections 7.1, 7.5.A, 7.11, 13.1(i),
13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this Agreement as the equivalent
of a specified number (including any fraction thereof) of Class A Units. Nothing
in this Agreement shall prohibit the General Partner from issuing Partnership
Units for less than fair market value if the General Partner concludes in good
faith that such issuance is in the best interests of the Partnership.
B.    Classes of Partnership Units. On the date of this Agreement, the
Partnership shall have two authorized classes of Partnership Units, entitled
“Class A Units” and “LTIP Units,” and, thereafter, such additional classes of
Partnership Units as may be created by the General Partner pursuant to Section
4.2.A and this Section 4.2.B. Class A Units or a class of Partnership Interests
created pursuant to Section 4.2.A or this Section 4.2.B, at the election of the
General Partner, in its sole and absolute discretion, may be issued to newly
admitted Partners in exchange for the contribution by such Partners of cash,
real estate partnership interests, stock, notes or other assets or
consideration; provided, however, that any Partnership Unit that is not
specifically designated by the General Partner as being of a particular class
shall be deemed to be a Class A Unit. The issuance and terms of any LTIP Units
shall be in accordance with Section 4.6.
Section 4.3    No Preemptive Rights
Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.
Section 4.4    Other Contribution Provisions
A.    General. If any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner (and
set forth in the Partner Registry) as if the Partnership had compensated such
Partner in cash, and the Partner had made a Capital Contribution of such cash to
the capital of the Partnership.
B.    Mergers. To the extent the Partnership acquires any property (or an
indirect interest therein) by the merger of any other Person into the
Partnership or with or into a Subsidiary of the Partnership, Persons who receive
Partnership Interests in exchange for their interest in the Person merging into
the Partnership or with or into a Subsidiary of the Partnership shall be deemed
to have been admitted as Additional Limited Partners pursuant to Section 12.2
and shall be deemed to have


18



--------------------------------------------------------------------------------





made Capital Contributions as provided in the applicable merger agreement (or if
not so provided, as determined by the General Partner in its sole and absolute
discretion) and as set forth in the Partner Registry.
Section 4.5    No Interest on Capital
No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.
Section 4.6    LTIP Units
A.    Issuance of LTIP Units. The General Partner may from time to time, for
such consideration as the General Partner may determine to be appropriate, issue
LTIP Units to Persons who provide services to the Partnership or the Parent and
admit such Persons as Limited Partners. Subject to the following provisions of
this Section 4.6 and the special provisions of Sections 4.7 and 6.1.E, LTIP
Units shall be treated as Class A Units, with all of the rights, privileges and
obligations attendant thereto. For purposes of computing the Partners’
Percentage Interests, holders of LTIP Units shall be treated as Class A Unit
holders and LTIP Units shall be treated as Class A Units. In particular, the
Partnership shall maintain at all times a one-to-one correspondence between LTIP
Units and Class A Units for conversion, distribution and other purposes,
including, without limitation, complying with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Class A Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Class A Units in Partnership Units, (B)
the Partnership subdivides the outstanding Class A Units into a greater number
of units or combines the outstanding Class A Units into a smaller number of
units, or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Class A Units by way of a reclassification or recapitalization of
its Class A Units. If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Class A Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner or the Parent in respect of a capital
contribution to the Partnership. If the Partnership takes an action affecting
the Class A Units other than actions specifically described above as “Adjustment
Events” and in the opinion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the one-to-one correspondence described
above, the General Partner shall have the right to make such adjustment to the
LTIP Units, to the extent permitted by law and by any Equity Incentive Plan, in
such manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances. If an adjustment is made to
the LTIP Units, as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which


19



--------------------------------------------------------------------------------





certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each LTIP Unitholder setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment;
and
(ii)    The LTIP Unitholders shall, when, as and if authorized and declared by
the General Partner out of assets legally available for that purpose, be
entitled to receive distributions in an amount per LTIP Unit equal to the
distributions per Class A Unit (the “Class A Unit Distribution”), paid to
holders of Class A Units on such Partnership Record Date established by the
General Partner with respect to such distribution. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Class A Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units.
B.    Priority. Subject to the provisions of this Section 4.6 and the special
provisions of Sections 4.7 and 5.1.E, the LTIP Units shall rank pari passu with
the Class A Units as to the payment of regular and special periodic or other
distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units which by its terms specifies that it shall rank junior to, on a parity
with, or senior to the Class A Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units. Subject to the terms of
any Vesting Agreement, an LTIP Unitholder shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Class A Units are entitled to transfer their Class A Units pursuant
to Article XI.
C.    Special Provisions. LTIP Units shall be subject to the following special
provisions:
(i)    Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Equity Incentive Plan, if applicable. LTIP Units
that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units;” all other LTIP Units shall be treated as “Unvested LTIP
Units.”
(ii)    Forfeiture. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in
either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture in accordance with the applicable Vesting Agreement,
the relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Vesting Agreement, no consideration or other payment shall be
due with respect to any LTIP Units that have been forfeited, other than any
distributions declared with respect to a Partnership Record Date prior to the
effective date of the forfeiture. In connection with any repurchase or
forfeiture of LTIP Units, the balance of the portion of the Capital Account


20



--------------------------------------------------------------------------------





of the LTIP Unitholder that is attributable to all of his or her LTIP Units
shall be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.1.E, calculated with respect to the LTIP Unitholder’s
remaining LTIP Units, if any.
(iii)    Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.1.E.
(iv)    Redemption. The Redemption Right provided to the holders of Class A
Units under Section 8.6 shall not apply with respect to LTIP Units unless and
until they are converted to Class A Units as provided in clause (v) below and
Section 4.7.
(v)    Conversion to Class A Units. Vested LTIP Units are eligible to be
converted into Class A Units in accordance with Section 4.7.
D.    Voting. LTIP Unitholders shall (a) have the same voting rights as the
Limited Partners, with the LTIP Units voting as a single class with the Class A
Units and having one vote per LTIP Unit; and (b) have the additional voting
rights that are expressly set forth below. So long as any LTIP Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of a majority of the LTIP Units outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
amend, alter or repeal, whether by merger, consolidation or otherwise, the
provisions of this Agreement applicable to LTIP Units so as to materially and
adversely affect any right, privilege or voting power of the LTIP Units or the
LTIP Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of Class A Units (including the Class A Units held by the General Partner or
the Parent); but subject, in any event, to the following provisions:
(i)    With respect to any Class A Unit Transaction (as defined in Section
4.7.F), so long as the LTIP Units are treated in accordance with Section 4.7.F,
the consummation of such Class A Unit Transaction shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the LTIP Units or the LTIP Unitholders as such; and
(ii)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest in accordance with the terms of this Agreement,
including, without limitation, additional Class A Units or LTIP Units, whether
ranking senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Units.
Section 4.7    Conversion of LTIP Units.


21



--------------------------------------------------------------------------------





A.    Conversion Right. An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Class A Units; provided, however, that a holder may
not exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand Vested LTIP Units, all of
the Vested LTIP Units held by such holder. LTIP Unitholders shall not have the
right to convert Unvested LTIP Units into Class A Units until they become Vested
LTIP Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such LTIP Unitholder may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Partnership subject to such condition. The General
Partner shall have the right at any time to cause a conversion of Vested LTIP
Units into Class A Units. In all cases, the conversion of any LTIP Units into
Class A Units shall be subject to the conditions and procedures set forth in
this Section 4.7.
B.    Exercise by an LTIP Unitholder. A holder of Vested LTIP Units may convert
such LTIP Units into an equal number of fully paid and non-assessable Class A
Units, giving effect to all adjustments (if any) made pursuant to Section 4.6.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such Limited Partner, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Class A Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “Capital
Account Limitation”). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit F to this Agreement to the Partnership (with a copy to the General
Partner) not less than ten nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the General Partner has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Unit Transaction (as defined in Section 4.7.F) at
least 30 days prior to the effective date of such Class A Unit Transaction, then
LTIP Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Class A Unit Transaction or (y) the third business day immediately preceding the
effective date of such Class A Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 15.1. Each LTIP Unitholder covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 4.7.B shall be free and clear of all liens and
encumbrances. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.6 relating to
those Class A Units that will be issued to such holder upon conversion of such
LTIP Units into Class A Units in advance of the Conversion Date; provided,
however, that the redemption of such Class A Units by the Partnership shall in
no event take place until after the Conversion Date. For clarity, it is noted
that the objective of this paragraph is to put an LTIP Unitholder in a position
where, if he or she so wishes, the Class A Units into which his or her Vested
LTIP Units will be converted can be redeemed by the Partnership simultaneously
with such conversion, with the further consequence that, if the General Partner
elects to cause the Parent to assume and perform the Partnership’s redemption
obligation with respect to such Class A Units under Section 8.6 by delivering to
such holder Shares rather than cash, then such holder can have such Shares
issued to him or her simultaneously with the conversion of his or her Vested
LTIP Units into Class A Units.


22



--------------------------------------------------------------------------------





The General Partner and LTIP Unitholder shall reasonably cooperate with each
other to coordinate the timing of the events described in the foregoing
sentence.
C.    Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by an LTIP
Unitholder to be converted (a “Forced Conversion”) into an equal number of Class
A Units, giving effect to all adjustments (if any) made pursuant to Section 4.6;
provided, however, that the Partnership may not cause Forced Conversion of any
LTIP Units that would not at the time be eligible for conversion at the option
of such LTIP Unitholder pursuant to Section 4.7.B. In order to exercise its
right of Forced Conversion, the Partnership shall deliver a notice (a “Forced
Conversion Notice”) in the form attached as Exhibit G to this Agreement to the
applicable LTIP Unitholder not less than ten nor more than 60 days prior to the
Conversion Date specified in such Forced Conversion Notice. A Forced Conversion
Notice shall be provided in the manner provided in Section 15.1.
D.    Completion of Conversion. A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Partnership has given a
Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of Class A Units issuable upon such conversion.
After the conversion of LTIP Units as aforesaid, the Partnership shall deliver
to such LTIP Unitholder, upon his or her written request, a certificate of the
General Partner certifying the number of Class A Units and remaining LTIP Units,
if any, held by such person immediately after such conversion. The Assignee of
any Limited Partner pursuant to Article XI may exercise the rights of such
Limited Partner pursuant to this Section 4.7 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.
E.    Impact of Conversions for Purposes of Section 6.1.E. For purposes of
making future allocations under Section 6.1.E and applying the Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Unit Economic Balance.
F.    Class A Unit Transactions. If the Partnership, the General Partner or the
Parent shall be a party to any Class A Unit Transaction, as defined below
(including, without limitation, a merger, consolidation, unit exchange, self
tender offer for all or substantially all Class A Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any Class A Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Class A Units
shall be exchanged for or converted into the right, or the holders of such Class
A Units shall otherwise be entitled, to receive cash, securities or other
property or any combination thereof (each of the foregoing being referred to
herein as a “Class A Unit Transaction”), then the General Partner shall,
immediately prior to the Class A Unit Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Class A Unit Transaction or that would occur in connection with the
Class A Unit Transaction if the


23



--------------------------------------------------------------------------------





assets of the Partnership were sold at the Class A Unit Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Partnership Units in the context of the Class A Unit
Transaction (in which case the Conversion Date shall be the effective date of
the Class A Unit Transaction). In anticipation of such Forced Conversion and the
consummation of the Class A Unit Transaction, the Partnership shall use
commercially reasonable efforts to cause each LTIP Unitholder to be afforded the
right to receive in connection with such Class A Unit Transaction in
consideration for the Class A Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Class A Unit
Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person. In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Class A Unit Transaction, prior to such
Class A Unit Transaction the General Partner shall give prompt written notice to
each LTIP Unitholder of such election, and shall use commercially reasonable
efforts to afford the LTIP Unitholders the right to elect, by written notice to
the General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Class A Units in
connection with such Class A Unit Transaction. If an LTIP Unitholder fails to
make such an election, such holder (and any of its transferees) shall receive
upon conversion of each LTIP Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Class
A Unit would receive if such Class A Unit holder failed to make such an
election. Subject to the rights of the Partnership and the General Partner under
any Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable effort to cause the terms of any Class A Unit
Transaction to be consistent with the provisions of this Section 4.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Class A Units in connection with the Class A Unit Transaction
that will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Class A Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Class A Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.


ARTICLE V

DISTRIBUTIONS
Section 5.1    Requirement and Characterization of Distributions
A.    General. The General Partner may cause the Partnership to distribute at
least quarterly all, or such portion as the General Partner may in its sole and
absolute discretion determine, of the Available Cash of the Partnership with
respect to such quarter or shorter period to the Partners in


24



--------------------------------------------------------------------------------





accordance with the terms established for the class or classes of Partnership
Interests held by such Partners who are Partners on the respective Partnership
Record Date with respect to such quarter or shorter period as provided in
Sections 5.1.B and 5.1.C and in accordance with the respective terms established
for each class of Partnership Interest. Notwithstanding anything to the contrary
contained herein, in no event may a Partner receive a distribution of Available
Cash with respect to a Partnership Unit for a quarter or shorter period if such
Partner is entitled to receive a distribution with respect to a Share for which
such Partnership Unit has been redeemed or exchanged. Unless otherwise expressly
provided for herein, or in the terms established for a new class or series of
Partnership Interests created in accordance with Article IV hereof, no
Partnership Interest shall be entitled to a distribution in preference to any
other Partnership Interest. The General Partner shall make such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with the qualification of the General Partner as a REIT, to distribute Available
Cash (a) to Limited Partners so as to preclude any such distribution or portion
thereof from being treated as part of a sale of property to the Partnership by a
Limited Partner under Section 707 of the Code or the Regulations thereunder;
provided, however, that neither the General Partner nor the Partnership shall
have liability to a Limited Partner under any circumstances as a result of any
distribution to a Limited Partner being so treated, and (b) to the General
Partner in an amount sufficient to enable the General Partner to make
distributions to its shareholders that will enable the General Partner to (1)
satisfy the requirements for qualification as a REIT under the Code and the
Regulations (the “REIT Requirements”), and (2) avoid any U.S. federal income or
excise tax liability.
B.    Method. C. Each holder of Partnership Interests that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Partnership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date); and
(i)    To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i), with
respect to Partnership Interests that are not entitled to any preference in
distribution or with respect to which distributions are not limited to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).
D.    Distributions with Respect to Class A Units. For any quarter or shorter
period with respect to which a distribution is to be made (a “Distribution
Period”), the General Partner shall distribute the Available Cash with respect
to such Distribution Period available for distribution with respect to the Class
A Units pro rata among Partners holding Class A Units on the Partnership Record
Date for the Distribution Period in accordance with the number of Class A Units
held by each Partner on such Partnership Record Date; provided, however, that in
no event may a Partner receive a distribution of Available Cash with respect to
a Class A Unit if a Partner is entitled to receive a distribution with respect
to a Share for which such Class A Unit has been redeemed or exchanged.
E.    Distributions With Respect to LTIP Units. In accordance with Section
4.6.A, LTIP Unitholders shall be entitled to receive distributions in an amount
per LTIP Unit equal to the Class A Unit Distribution.


25



--------------------------------------------------------------------------------





Section 5.2    Amounts Withheld
All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.
Section 5.3    Distributions Upon Liquidation
Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.
Section 5.4    Revisions to Reflect Issuance of Partnership Interests
If the Partnership issues Partnership Interests pursuant to Article IV, the
General Partner shall make such revisions to this Article V and the Partner
Registry in the books and records of the Partnership as it deems necessary to
reflect the issuance of such additional Partnership Interests without the
consent or approval of any other Partner.
ARTICLE VI

ALLOCATIONS
Section 6.1    Allocations for Capital Account Purposes
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.
A.    Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Income shall be allocated:
(1)    first, to the General Partner until the cumulative Net Income allocated
under this clause (1) equals the cumulative Net Losses allocated to the General
Partner under Section 6.1.B(6);
(2)    second, to each DRO Partner until the cumulative Net Income allocated to
such DRO Partner under this clause (2) equals the cumulative Net Losses
allocated to such DRO Partner under Section 6.1.B(5) (and among the DRO
Partners, pro rata in proportion to their respective percentages of the
cumulative Net Losses allocated to all DRO Partners pursuant to Section
6.1.B(5));
(3)    third, to the General Partner until the cumulative Net Income allocated
under this clause (3) equals the cumulative Net Losses allocated the General
Partner under Section 6.1.B(4);


26



--------------------------------------------------------------------------------





(4)    fourth, to the holders of any Partnership Interests that are entitled to
any preference upon liquidation until the cumulative Net Income allocated under
this clause (4) equals the cumulative Net Losses allocated to such Partners
under Section 6.1.B(3);
(5)    fifth, to the holders of any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any such class
of Partnership Interests until each such Partnership Interest has been
allocated, on a cumulative basis pursuant to this clause (5), Net Income equal
to the amount of distributions payable that are attributable to the preference
of such class of Partnership Interests whether or not paid (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made);
(6)    sixth, to the holders of any Partnership Interests that are not entitled
to any preference upon liquidation until the cumulative Net Income allocated
under this clause (6) equals the cumulative Net Loss allocated to such Partners
under Section 6.1.B(2); and
(7)    finally, with respect to Partnership Interests that are not entitled to
any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).
B.    Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Losses shall be allocated:
(1)    first, to the holders of Partnership Interests, in proportion to, and to
the extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(7) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of Section
5.1.B and (b) Net Losses allocated under this clause (1);
(2)    second, with respect to classes of Partnership Interests that are not
entitled to any preference in distribution upon liquidation, pro rata to each
such class in accordance with the terms of such class (and, within such class,
pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is being made); provided, however, that
Net Losses shall not be allocated to any Partner pursuant to this Section
6.1.B(2) to the extent that such allocation would cause such Partner to have an
Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) (determined in each case (i) by not including in the Partners’
Adjusted Capital Accounts any amount that a Partner is obligated to contribute
to the Partnership with respect to any deficit in its Capital Account pursuant
to Section 13.3 and (ii) in the case of a Partner who also holds classes of
Partnership Interests that are entitled to any preferences in distribution upon
liquidation, by subtracting from such Partners’ Adjusted Capital Account the
amount of such preferred distribution to be made upon liquidation) at the end of
such taxable year (or portion thereof);
(3)    third, with respect to classes of Partnership Interests that are entitled
to any preference in distribution upon liquidation, in reverse order of the
priorities of each such class


27



--------------------------------------------------------------------------------





(and within each such class, pro rata in proportion to their respective
Percentage Interests as of the last day of the period for which such allocation
is being made); provided, however, that Net Losses shall not be allocated to any
Partner pursuant to this Section 6.1.B(3) to the extent that such allocation
would cause such Partner to have an Adjusted Capital Account Deficit (or
increase any existing Adjusted Capital Account Deficit) (determined in each case
by not including in the Partners’ Adjusted Capital Accounts any amount that a
Partner is obligated to contribute to the Partnership with respect to any
deficit in its Capital Account pursuant to Section 13.3) at the end of such
taxable year (or portion thereof);
(4)    fourth, to the General Partner in an amount equal to the excess of (a)
the amount of the Partnership’s Recourse Liabilities over (b) the Aggregate DRO
Amount;
(5)    fifth, to and among the DRO Partners, in proportion to their respective
DRO Amounts, until such time as the DRO Partners as a group have been allocated
cumulative Net Losses pursuant to this clause (5) equal to the Aggregate DRO
Amount; and
(6)    thereafter, to the General Partner.
C.    Allocation of Nonrecourse Debt. For purposes of Regulation Section
1.752-3(a), the Partners agree that Nonrecourse Liabilities of the Partnership
in excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain shall be allocated by the General
Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership unless and to
the extent provided otherwise in an agreement between any Partner and the
Partnership. For this purpose, the General Partner shall have the sole and
absolute discretion in any Fiscal Year to allocate such excess Nonrecourse
Liabilities among the Partners in any manner permitted under Code Section 752
and the Regulations thereunder.
D.    Recapture Income. Any gain allocated to the Partners upon the sale or
other taxable disposition of any Partnership asset shall, to the extent possible
after taking into account other required allocations of gain pursuant to Exhibit
C, be characterized as Recapture Income in the same proportions and to the same
extent as such Partners have been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.
E.    Special Allocations Regarding LTIP Units. Notwithstanding the provisions
of Section 6.1.A, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. For this
purpose, “Liquidating Gains” means net gains that are or would be realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including, without limitation, net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code made pursuant to Section 1.D of Exhibit B of
the Partnership Agreement. The “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units. Similarly, the “Class A Unit
Economic Balance” shall mean (i) the Capital Account balance of the Parent, plus
the amount of the Parent’s share of any Partner Minimum Gain or Partnership
Minimum Gain,


28



--------------------------------------------------------------------------------





in either case to the extent attributable to the Parent’s ownership of Class A
Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under this Section
6.1.E, but prior to the realization of any Liquidating Gains, divided by (ii)
the number of the Parent’s Class A Units. Any such allocations shall be made
among the LTIP Unitholders in proportion to the amounts required to be allocated
to each under this Section 6.1.E. The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit to be economically equivalent to the Capital Account balance associated
with the Parent’s Class A Units (on a per-Unit basis), provided that Liquidating
Gains are of a sufficient magnitude to do so upon a sale of all or substantially
all of the assets of the Partnership, or upon an adjustment to the Partners’
Capital Accounts pursuant to Section 1.D of Exhibit B. To the extent the LTIP
Unitholders receive a distribution in excess of their Capital Accounts, such
distribution will be a guaranteed payment under Section 707(c) of the Code.
F.    Special Allocations in Connection with a Liquidity Event. The Partners
intend that the allocation of Net Profits, Net Losses and other items of income,
gain, loss, deduction and credit required to be allocated to the Capital
Accounts of the Partners pursuant to this Agreement will result in final Capital
Account balances that will permit the amount each Partner is entitled to receive
upon “liquidation” of the Partnership (within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount such
Partner would have received if such amount was distributable solely pursuant to
the priorities set forth in Article V, as applicable, and Section 13.2.A(1) -
(4) (and, for the avoidance of doubt, taking into account any applicable DRO
Amounts). Accordingly, notwithstanding the provisions of Section 6.1.A and
Section 6.1.B, in the taxable year of the event precipitating a Liquidity Event
and thereafter, appropriate adjustments to allocations of Net Profits and Net
Losses to the Partners shall be made to achieve such result.
Section 6.2    Revisions to Allocations to Reflect Issuance of Partnership
Interests or Certain DRO Obligations
A.    Issuances of Partnership Interests. If the Partnership issues Partnership
Interests pursuant to Article IV, the General Partner shall make such revisions
to this Article VI and the Partner Registry in the books and records of the
Partnership as it deems necessary to reflect the terms of the issuance of such
Partnership Interests, including making preferential allocations to classes of
Partnership Interests that are entitled thereto. Such revisions shall not
require the consent or approval of any other Partner.
B.    Certain DRO Obligations. If a DRO Partner has agreed and is obligated to
restore the deficit balance in such Partner’s Capital Account upon the
occurrence of certain events, and such obligation is inconsistent with the
allocation of Net Losses that otherwise would apply to such Partner as a DRO
Partner pursuant to this Article VI (for example, because the DRO Partner has
agreed to bear Net Losses in a manner pari passu with the General Partner), the
General Partner shall make such revisions to this Article VI as it deems
necessary to reflect the terms of such obligation, including with respect to the
order of allocation of Net Losses with respect to such Partner. Such revisions
shall not require the consent or approval of any other Partner.


29



--------------------------------------------------------------------------------





ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1    Management
A.    Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.11, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 and to effectuate the purposes set
forth in Section 3.1, including, without limitation:
(1)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the General Partner (so long
as the General Partner qualifies as a REIT) to avoid the payment of any U.S.
federal income tax (including, for this purpose, any excise tax pursuant to
Section 4981 of the Code) and to make distributions to its shareholders
sufficient to permit the General Partner to maintain its REIT status), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities including, without limitation, the assumption or guarantee of the
debt of the General Partner, its Subsidiaries or the Partnership’s Subsidiaries,
the issuance of evidences of indebtedness (including the securing of same by
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations the General Partner deems necessary
for the conduct of the activities of the Partnership;
(2)    the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(3)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership
(including acquisition of any new assets, the exercise or grant of any
conversion, option, privilege or subscription right or other right available in
connection with any assets at any time held by the Partnership) or the merger or
other combination of the Partnership or any Subsidiary of the Partnership with
or into another entity on such terms as the General Partner deems proper;
(4)    the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner and its Subsidiaries and the
Partnership’s


30



--------------------------------------------------------------------------------





Subsidiaries) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which the Partnership has an equity
investment and the making of capital contributions to its Subsidiaries;
(5)    the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;
(6)    the negotiation, execution, and performance of any contracts, conveyances
or other instruments that the General Partner considers useful or necessary to
the conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;
(7)    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership;
(8)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;
(9)    the holding, managing, investing and reinvesting of cash and other assets
of the Partnership;
(10)    the collection and receipt of revenues and income of the Partnership;
(11)    the selection, designation of powers, authority and duties and the
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring;
(12)    the maintenance of such insurance for the benefit of the Partnership and
the Partners (including, without limitation, the General Partner) as it deems
necessary or appropriate;
(13)    the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further limited or general
partnerships, joint ventures, limited liability companies or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of funds or property to, or making of loans
to, its Subsidiaries and any other Person in which it has an equity investment
from time to time, or the incurrence of indebtedness on behalf of such Persons
or the guarantee of the obligations of such Persons); provided, however, that as
long as the General Partner has determined to qualify or continue to qualify as
a REIT, the Partnership may not engage in any such formation, acquisition or
contribution that would cause the General Partner to fail to qualify as a REIT;


31



--------------------------------------------------------------------------------





(14)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(15)    the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;
(16)    the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any assets or investment held by the Partnership;
(17)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, individually or jointly with any such Subsidiary or other
Person;
(18)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have
any interest pursuant to contractual or other arrangements with such Person;
(19)    the making, executing and delivering of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;
(20)    the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6;
(21)    the determination regarding whether a payment to a Partner who exercises
its Redemption Right under Section 8.6 that is assumed by the General Partner
will be paid in the form of the Cash Amount or the Shares Amount, except as such
determination may be limited by Section 8.6.
(22)    the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;
(23)    the maintenance of the Partner Registry in the books and records of the
Partnership to reflect the Capital Contributions and Percentage Interests of the
Partners as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions,


32



--------------------------------------------------------------------------------





the issuance of Partnership Units, the admission of any Additional Limited
Partner or any Substituted Limited Partner or otherwise;
(24)    the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange;
(25)    the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as an association taxable as a
corporation for U.S. federal income tax purposes or a “publicly traded
partnership” for purposes of Section 7704 of the Code, including but not limited
to imposing restrictions on transfers, restrictions on the number of Partners
and restrictions on redemptions;
(26)    the filing of applications, communicating and otherwise dealing with any
and all governmental agencies having jurisdiction over, or in any way affecting,
the Partnership’s assets or any other aspect of the Partnership business;
(27)    taking of any action necessary or appropriate to comply with all
regulatory requirements applicable to the Partnership in respect of its
business, including preparing or causing to be prepared all financial statements
required under applicable regulations and contractual undertakings and all
reports, filings and documents, if any, required under the Exchange Act, the
Securities Act, or by any national securities exchange requirements;
(28)    the taking of whatever action the General Partner deems appropriate to
maintain the economic equivalency of the Partnership Units and the Shares;
(29)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership; and
(30)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the Parent
at all times to qualify as a REIT unless the Parent voluntarily terminates its
REIT status) and to possess and enjoy all the rights and powers of a general
partner as provided by the Act.
B.    No Approval by Limited Partners. Except as provided in Section 7.11, each
of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation, to the full extent permitted under the Act
or other applicable law. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall be in the sole and absolute discretion of the General Partner
without consideration of any other obligation or duty, fiduciary or otherwise,
of the Partnership or the Limited Partners and shall not constitute a breach by
the General Partner of


33



--------------------------------------------------------------------------------





any duty that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement or of any duty stated or
implied by law or equity. The Limited Partners acknowledge that the General
Partner is acting for the benefit of the Partnership, the Limited Partners and
the shareholders of the General Partner.
C.    Insurance. At all times from and after the date hereof, the General
Partner may cause the Partnership to obtain and maintain (i) casualty, liability
and other insurance on the properties of the Partnership and its Subsidiaries,
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.
D.    Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Article XIII.
Section 7.2    Certificate of Limited Partnership
To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
of Limited Partnership or any amendment thereto to any Limited Partner. The
General Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, the District of
Columbia or other jurisdiction in which the Partnership may elect to do business
or own property.
Section 7.3    Title to Partnership Assets
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
in its sole and absolute discretion, including Affiliates of the General
Partner. The General Partner hereby declares and warrants that any Partnership
assets for which legal title is held in the name of the General Partner or any
nominee or Affiliate of the General Partner shall be held by the General Partner
for the use and benefit of the Partnership in accordance with the provisions of
this Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
Section 7.4    Reimbursement of the General Partner


34



--------------------------------------------------------------------------------





A.    No Compensation. Except as provided in this Section 7.4 and elsewhere in
this Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not receive payments from the Partnership or otherwise be
compensated for its services as the general partner of the Partnership.
B.    Responsibility for Partnership and General Partner Expenses. The
Partnership shall be responsible for and shall pay all expenses relating to the
Partnership’s organization, the ownership of its assets and its operations. The
Partnership shall also be responsible for the administrative and operating costs
and expenses incurred by the General Partner, including, without limitation, all
expenses relating to the General Partner’s (i) continued existence and
subsidiary operations, (ii) offerings and registration of securities, (iii)
preparation and filing of any periodic or other reports and communications
required under federal, state or local laws and regulations, (iv) compliance
with laws, rules and regulations promulgated by any regulatory body, and (v)
operating or administrative costs incurred in the ordinary course of business on
behalf of the Partnership; provided, however, that such costs and expenses shall
not include any administrative or operating costs of the General Partner
attributable to assets owned by the General Partner directly and not through the
Partnership or its Subsidiaries. The General Partner, at the General Partner’s
sole and absolute discretion, shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses or the General Partner incurs relating to or
resulting from the ownership and operation of, or for the benefit of, the
Partnership (including, without limitation, expenses related to the operations
of the General Partner and to the management and administration of any
Subsidiaries of the General Partner or the Partnership or Affiliates of the
Partnership, such as auditing expenses and filing fees); provided, however, that
(i) the amount of any such reimbursement shall be reduced by (x) any interest
earned by the General Partner with respect to bank accounts or other instruments
or accounts held by it on behalf of the Partnership as permitted in Section
7.5.A (which interest is considered to belong to the Partnership and shall be
paid over to the Partnership to the extent not applied to reimburse the General
Partner for expenses hereunder); and (y) any amount derived by the General
Partner from any investments permitted in Section 7.5.A; (ii) the Partnership
shall not be responsible for any taxes that the General Partner would not have
been required to pay if the General Partner qualified as a REIT for U.S. federal
income tax purposes or any taxes imposed on the General Partner by reason of the
General Partner’s failure to distribute to its shareholders an amount equal to
its taxable income; (iii) the Partnership shall not be responsible for expenses
or liabilities incurred by the General Partner in connection with any business
or assets of the General Partner other than its ownership of Partnership
Interests or operation of the business of the Partnership or ownership of
interests in Qualified Assets to the extent permitted in Section 7.5.A; and (iv)
the Partnership shall not be responsible for any expenses or liabilities of the
General Partner that are excluded from the scope of the indemnification
provisions of Section 7.7.A by reason of the provisions of clause (i), (ii) or
(iii) thereof. The General Partner shall determine in good faith the amount of
expenses incurred by it related to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership. If certain expenses are
incurred that are related both to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership and to the ownership of
other assets (other than Qualified Assets as permitted under Section 7.5.A) or
the operation of other businesses, such expenses will be allocated to the
Partnership and such other entities (including the General Partner) owning such
other assets or businesses in such a manner as the General Partner in its sole


35



--------------------------------------------------------------------------------





and absolute discretion deems fair and reasonable. Such reimbursements shall be
in addition to any reimbursement to the General Partner pursuant to Section
10.3.C and as a result of indemnification pursuant to Section 7.7. All payments
and reimbursements hereunder shall be characterized for U.S. federal income tax
purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner.
C.    Partnership Interest Issuance Expenses. The General Partner shall also be
reimbursed for all expenses they incur relating to any issuance of Partnership
Interests, Shares, Debt of the Partnership, Funding Debt of the General Partner
or rights, options, warrants or convertible or exchangeable securities pursuant
to Article IV (including, without limitation, all costs, expenses, damages and
other payments resulting from or arising in connection with litigation related
to any of the foregoing), all of which expenses are considered by the Partners
to constitute expenses of, and for the benefit of, the Partnership.
D.    Purchases of Shares by the General Partner. If the General Partner
exercises its rights under the Charter to purchase Shares or otherwise elects or
is required to purchase from its shareholders Shares in connection with a share
repurchase or similar program or otherwise, or for the purpose of delivering
such Shares to satisfy an obligation under any dividend reinvestment or equity
purchase program adopted by the General Partner, any employee equity purchase
plan adopted by the General Partner or any similar obligation or arrangement
undertaken by the General Partner in the future, the purchase price paid by the
General Partner for those Shares and any other expenses incurred by the General
Partner in connection with such purchase shall be considered expenses of the
Partnership and shall be reimbursable to the General Partner, subject to the
conditions that: (i) if those Shares subsequently are to be sold by the General
Partner, the General Partner shall pay to the Partnership any proceeds received
by the General Partner for those Shares (provided, however, that a transfer of
Shares for Partnership Units pursuant to Section 8.6 would not be considered a
sale for such purposes); and (ii) if such Shares are required to be cancelled
pursuant to applicable law or are not retransferred by the General Partner
within thirty (30) days after the purchase thereof, the General Partner shall
cause the Partnership to cancel a number of Partnership Units (rounded to the
nearest whole Partnership Unit) held by the General Partner equal to the product
attained by multiplying the number of those Shares by a fraction, the numerator
of which is one and the denominator of which is the Conversion Factor.
E.    Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this Section
7.4 is determined for U.S. federal income tax purposes not to constitute a
payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to Section 7.5.B shall be treated as a distribution for purposes
of computing the Partner’s Capital Accounts.
F.    Funding for Certain Capital Transactions. In the event that the General
Partner shall undertake to acquire (whether by merger, consolidation, purchase
or otherwise) the assets or equity


36



--------------------------------------------------------------------------------





interests of another Person and such acquisition shall require the payment of
cash by the General Partner (whether to such Person or to any other selling
party or parties in such transaction or to one or more creditors, if any, of
such Person or such selling party or parties), (i) the Partnership shall advance
to the General Partner the cash required to consummate such acquisition if, and
to the extent that, such cash is not to be obtained by the General Partner
through an issuance of Shares described in Section 4.2 or pursuant to a
transaction described in Section 7.5.B, (ii) the General Partner shall, upon
consummation of such acquisition, transfer to the Partnership (or cause to be
transferred to the Partnership), in full and complete satisfaction of such
advance and as required by Section 7.5, the assets or equity interests of such
Person acquired by the General Partner in such acquisition (or equity interests
in Persons owning all of such assets or equity interests), and (iii) pursuant to
and in accordance with Section 4.2 and Section 7.5.B, the Partnership shall
issue to the General Partner, Partnership Interests and/or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights that are substantially the same as
those of any additional Shares, other equity securities, New Securities and/or
Convertible Funding Debt, as the case may be, issued by the General Partner in
connection with such acquisition (whether issued directly to participants in the
acquisition transaction or to third parties in order to obtain cash to complete
the acquisition). In addition to, and without limiting, the foregoing, in the
event that the General Partner engages in a transaction in which (x) the General
Partner (or a wholly owned direct or indirect Subsidiary of the General Partner)
merges with another entity (referred to as the “Parent Entity”) that is
organized in the “UPREIT format” (i.e., where the Parent Entity holds
substantially all of its assets and conducts substantially all of its operations
through a partnership, limited liability company or other entity (referred to as
an “Operating Entity”)) and the General Partner survives such merger, (y) such
Operating Entity merges with or is otherwise acquired by the Partnership in
exchange in whole or in part for Partnership Interests, and (z) the General
Partner is required or elects to pay part of the consideration in connection
with such merger involving the Parent Entity in the form of cash and part of the
consideration in the form of Shares, the Partnership shall distribute to the
General Partner with respect to its existing Partnership Interest an amount of
cash sufficient to complete such transaction and the General Partner shall cause
the Partnership to cancel a number of Partnership Units (rounded to the nearest
whole number) held by the General Partner equal to the product attained by
multiplying the number of additional Shares of the General Partner that the
General Partner would have issued to the Parent Entity or the owners of the
Parent Entity in such transaction if the entire consideration therefor were to
have been paid in Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.
Section 7.5    Outside Activities of the General Partner; Relationship of Shares
to Partnership Units; Funding Debt
A.    General. Without the Consent of the Outside Limited Partners, the General
Partner shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
Partnership Interests and the management of the business of the Partnership and
such activities as are incidental thereto. Without the Consent of the Outside
Limited Partners, the assets of the General Partner shall be limited to
Partnership Interests and permitted debt obligations of the Partnership (as
contemplated by Section 7.5.F); provided, however, that the General Partner
shall be permitted to hold such bank accounts or similar instruments or


37



--------------------------------------------------------------------------------





accounts in its name as it deems necessary to carry out its responsibilities and
purposes as contemplated under this Agreement and its organizational documents
(provided that accounts held on behalf of the Partnership to permit the General
Partner to carry out its responsibilities under this Agreement shall be
considered to belong to the Partnership and the interest earned thereon shall,
subject to Section 7.4.B, be applied for the benefit of the Partnership); and,
provided further that, the General Partner shall be permitted to acquire
Qualified Assets.
B.    Repurchase of Shares and Other Securities. If the General Partner
exercises its rights under the Charter to purchase Shares or otherwise elects to
purchase from the holders thereof Shares, other equity securities of the General
Partner, New Securities or Convertible Funding Debt, then the General Partner
shall cause the Partnership to purchase from the General Partner (i) in the case
of a purchase of Shares, that number of Partnership Units of the appropriate
class equal to the product obtained by multiplying the number of Shares
purchased by the General Partner times a fraction, the numerator of which is one
and the denominator of which is the Conversion Factor, or (ii) in the case of
the purchase of any other securities on the same terms and for the same
aggregate price that the General Partner purchased such securities.
C.    Forfeiture of Shares. If the Partnership or the General Partner acquires
Shares as a result of the forfeiture of such Shares under a restricted or
similar share, share bonus or similar share plan, then the General Partner shall
cause the Partnership to cancel, without payment of any consideration to the
General Partner, that number of Partnership Units of the appropriate class
corresponding to the number of Shares so acquired, and, if the Partnership
acquired such Shares, it shall transfer such Shares to the General Partner for
cancellation.
D.    Issuances of Shares and Other Securities. The General Partner shall not
grant, award or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 or pursuant to a dividend or distribution (including any share
split) of Shares to all of its shareholders that results in an adjustment to the
Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the General Partner, New Securities or
Convertible Funding Debt unless (i) the General Partner shall cause, pursuant to
Section 4.2.A, the Partnership to issue to the General Partner Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially the same as those of such
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, and (ii) in exchange therefor, the General
Partner transfers or otherwise causes to be transferred to the Partnership, as
an additional Capital Contribution, the proceeds (if any) from the grant, award
or issuance of such additional Shares, other equity securities, New Securities
or Convertible Funding Debt, as the case may be, or from the exercise of rights
contained in such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be (or, in the case of an acquisition
described in Section 7.4.F in which all or a portion of the cash required to
consummate such acquisition is to be obtained by the General Partner through an
issuance of Shares described in Section 4.2, the General Partner complies with
such Section 7.4.F). Without limiting the foregoing, the General Partner is
expressly authorized to issue additional Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be, for less than fair
market value, and the General Partner is expressly authorized, pursuant to
Section 4.2.A, to cause the Partnership to issue to the


38



--------------------------------------------------------------------------------





General Partner corresponding Partnership Interests, (for example, and not by
way of limitation, the issuance of Shares and corresponding Partnership Units
pursuant to a share purchase plan providing for purchases of Shares, either by
employees or shareholders, at a discount from fair market value or pursuant to
employee share options that have an exercise price that is less than the fair
market value of the Shares, either at the time of issuance or at the time of
exercise) as long as (a) the General Partner concludes in good faith that such
issuance is in the interests of the General Partner, the General Partner and the
Partnership and (b) the General Partner transfers all proceeds from any such
issuance or exercise to the Partnership as an additional Capital Contribution.
E.    Equity Incentive Plan. If at any time or from time to time, the General
Partner sells or otherwise issues Shares pursuant to any Equity Incentive Plan,
the General Partner shall transfer or cause to be transferred the proceeds of
the sale of such Shares, if any, to the Partnership as an additional Capital
Contribution in exchange for an amount of additional Partnership Units equal to
the number of Shares so sold divided by the Conversion Factor.
F.    Funding Debt. The General Partner or any of its wholly owned Subsidiary
may incur a Funding Debt from a financial institution or other lender,
including, without limitation, a Funding Debt that is convertible into Shares or
otherwise constitutes a class of New Securities (“Convertible Funding Debt”),
subject to the condition that the General Partner or such Subsidiary, as the
case may be, lend to the Partnership the net proceeds of such Funding Debt;
provided, however, that Convertible Funding Debt shall be issued in accordance
with the provisions of Section 7.5.D above; and, provided further that the
General Partner or such Subsidiary shall not be obligated to lend the net
proceeds of any Funding Debt to the Partnership in a manner that would be
inconsistent with the General Partner’s ability to qualify or remain qualified
as a REIT. If the General Partner or such Subsidiary enters into any Funding
Debt, the loan to the Partnership shall be on comparable terms and conditions,
including interest rate, repayment schedule, costs and expenses and other
financial terms, as are applicable with respect to or incurred in connection
with such Funding Debt.
G.    Capital Contributions of the General Partner. The Capital Contributions by
the General Partner pursuant to Sections 7.5.D and 7.5.E will be deemed to equal
the cash contributed by the General Partner plus (a) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner, the offering costs attributable to the cash
contributed to the Partnership to the extent not reimbursed pursuant to Section
7.4.C and (b) in the case of Partnership Units issued pursuant to Section 7.5.E,
an amount equal to the difference between the Value of the Shares sold pursuant
to any Equity Incentive Plan and the net proceeds of such sale.
H.    Tax Loans. The General Partner may in its sole and absolute discretion,
cause the Partnership to make an interest free loan to the General Partner,
provided that the proceeds of such loans are used to satisfy any tax liabilities
of the General Partner.
Section 7.6    Transactions with Affiliates
A.    Transactions with Certain Affiliates. Except as expressly permitted by
this Agreement, with respect to any transaction with an Affiliate not negotiated
on an arm’s-length basis, the Partnership shall not, directly or indirectly,
sell, transfer or convey any property to, or purchase any property from, or
borrow funds from, or lend funds to, any Partner or any Affiliate of the
Partnership


39



--------------------------------------------------------------------------------





that is not also a Subsidiary of the Partnership, except pursuant to
transactions that are determined in good faith by the General Partner to be on
terms that are fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.
B.    Joint Ventures. The Partnership may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.
C.    Services Agreement. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, any management,
shared-services, development or advisory agreement with a property and/or asset
manager (including an Affiliate of the Partnership or the General Partner) for
the provision of property management, asset management, leasing, development
and/or similar services with respect to the Partnership properties and any
agreement for the provision of services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
financial advisors and other professional and administrative services with an
Affiliate of any of the Partnership or the General Partner, on such terms as the
General Partner, in its sole and absolute discretion, believes are advisable.
D.    Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.
E.    Benefit Plans Sponsored by the Partnership. The General Partner in its
sole and absolute discretion and without the approval of the Limited Partners,
may propose and adopt on behalf of the Partnership employee benefit plans funded
by the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them.
Section 7.7    Indemnification
A.    General. The Partnership shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines, settlements
and other amounts, arising from or in connection with any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, incurred by the Indemnitee and relating to the Partnership or
the General Partner or the operation of, or the ownership of property by, the
Indemnitee, Partnership or the General Partner as set forth in this Agreement in
which any such Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, unless it is established by a final determination of a court
of competent jurisdiction that: (i) the act or omission of the Indemnitee was
material to the matter giving rise to the proceeding and either was committed in
bad faith or was the result of active and deliberate dishonesty, (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability


40



--------------------------------------------------------------------------------





of any Indemnitee, pursuant to a loan guarantee, contractual obligation for any
indebtedness or other obligation or otherwise, for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including, without limitation,
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or an entry of an order of
probation prior to judgment, does not create a presumption that the Indemnitee
acted in a manner contrary to that specified in this Section 7.7.A with respect
to the subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and any
insurance proceeds from the liability policy covering the General Partner and
any Indemnitee, and neither the General Partner nor any Limited Partner shall
have any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.
B.    Reimbursement of Expenses. Reasonable expenses expected to be incurred by
an Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in Section 7.7.A
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.
C.    No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.
D.    Insurance. The Partnership may purchase and maintain insurance on behalf
of the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.
E.    No Personal Liability for Partners. In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.
F.    Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under this Section 7.7 because the Indemnitee had an
interest in the transaction with respect to which the indemnification applies if
the transaction was otherwise permitted by the terms of this Agreement.


41



--------------------------------------------------------------------------------





G.    Benefit. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.
H.    Indemnification Payments Not Distributions. If and to the extent any
payments to the General Partner pursuant to this Section 7.7 constitute gross
income to the General Partner (as opposed to the repayment of advances made on
behalf of the Partnership), such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.
I.    Exception to Indemnification. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.
Section 7.8    Liability of the General Partner
A.    General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner (which for the purposes of this Section 7.8 shall
include the directors and officers of the General Partner) shall not be liable
for monetary or other damages to the Partnership, any Partners or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission
unless the General Partner acted in bad faith and the act or omission was
material to the matter giving rise to the loss, liability or benefit not
derived.
B.    Obligation to Consider Interests of the General Partner. The Limited
Partners expressly acknowledge that the General Partner, in considering whether
to dispose of any of the Partnership assets, shall take into account the tax
consequences to the General Partner of any such disposition and shall have no
liability whatsoever to the Partnership or any Limited Partner for decisions
that are based upon or influenced by such tax consequences.
C.    No Obligation to Consider Separate Interests of Limited Partners. The
Limited Partners expressly acknowledge that the General Partner is acting on
behalf of the Partnership, the Limited Partners and the General Partner’s
shareholders, and that, except as set forth herein, the General Partner is under
no obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
Assignees) in deciding whether to cause the Partnership to take (or decline to
take) any actions, and that the General Partner shall not be liable for monetary
or other damages for losses sustained, liabilities incurred or benefits not
derived by Limited Partners in connection with any decisions or actions made or
taken or declined to be made or taken, provided that the General Partner has
acted pursuant to its authority under this


42



--------------------------------------------------------------------------------





Agreement. Any decisions or actions not taken by the General Partner in
accordance with the terms of this Agreement shall not constitute a breach of any
duty owed to the Partnership or the Limited Partners by law or equity, fiduciary
or otherwise. In the event of a conflict between the interests of the Limited
Partners and the shareholders of the General Partner, the General Partner shall
act in the interests of the General Partner’s shareholders, and the General
Partner shall not be liable for monetary or other losses sustained, liabilities
incurred or benefits not derived by the Limited Partners in connection
therewith.
D.    Actions of Agents. Subject to its obligations and duties as General
Partner set forth in Section 7.1.A, the General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents. The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner in good faith.
E.    Effect of Amendment. Notwithstanding any other provision contained herein,
any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
F.    Limitations of Fiduciary Duty. Sections 7.1.B, Section 7.7.E and this
Section 7.8 and any other Section of this Agreement limiting the liability of
the General Partner and/or the directors and officers of the General Partner
shall constitute an express limitation of any duties, fiduciary or otherwise,
that they would owe the Partnership or the Limited Partners if such duty would
be imposed by any law, in equity or otherwise.
Section 7.9    Other Matters Concerning the General Partner
A.    Reliance on Documents. The General Partner may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.
B.    Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.
C.    Action Through Agents. The General Partner shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the


43



--------------------------------------------------------------------------------





General Partner in the power of attorney, have full power and authority to do
and perform all and every act and duty that is permitted or required to be done
by the General Partner hereunder.
D.    Actions to Maintain REIT Status or Avoid Taxation of the General Partner.
Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner to qualify as a REIT or
(ii) to allow the General Partner to avoid incurring any liability for taxes
under Sections 857 or 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.
Section 7.10    Reliance by Third Parties
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
Section 7.11    Restrictions on General Partner’s Authority
The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of (i)
all Partners adversely affected or (ii) such lower percentage of the Partnership
Interests held by Limited Partners as may be specifically provided for under a
provision of this Agreement or the Act. The preceding sentence shall not apply
to any limitation or prohibition in this Agreement that expressly authorizes the
General Partner to take action (either in its discretion or in specified
circumstances) so long as the General Partner acts within the scope of such
authority.
Section 7.12    Loans by Third Parties


44



--------------------------------------------------------------------------------





The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.
ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1    Limitation of Liability
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.
Section 8.2    Management of Business
No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners
Subject to Section 7.5, and subject to any agreements entered into pursuant to
Section 7.6.B and to any other agreements entered into by a Limited Partner or
its Affiliates with the General Partner, the Partnership, any of their
Subsidiaries, any Limited Partner and any officer, director, employee, agent,
trustee, Affiliate or stockholder of any Limited Partner shall be entitled to
and may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
in direct or indirect competition with the Partnership. Neither the Partnership
nor any Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. None of the Limited
Partners or any other Person shall have any rights by virtue of this Agreement
or the partnership relationship established hereby in any business ventures of
any other Person (other than the General Partner to the extent expressly
provided herein), and no Person (other than the General Partner) shall have any
obligation pursuant to this Agreement to offer any interest in any such business
venture to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.
Section 8.4    Return of Capital


45



--------------------------------------------------------------------------------





Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.
Section 8.5    Rights of Limited Partners Relating to the Partnership
A.    General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.D, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:
(1)    to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by either the General Partner or the
Partnership, if any, pursuant to the Exchange Act;
(2)    to obtain a copy of the Partnership’s U.S. federal, state and local
income tax returns for each Fiscal Year;
(3)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(4)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;
(5)    to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and
(6)    other information regarding the affairs of the Partnership as is just and
reasonable.
B.    Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.
C.    Notice of Extraordinary Transaction of the General Partner. The General
Partner shall not make any extraordinary distributions of cash or property to
its shareholders or effect a merger (including, without limitation, a triangular
merger), consolidation or other combination with or into another Person, a sale
of all or substantially all of its assets or any other similar extraordinary
transaction without providing written notice to the Limited Partners of its
intention to make such


46



--------------------------------------------------------------------------------





distribution or effect such merger, consolidation, combination, sale or other
extraordinary transaction at least twenty (20) Business Days prior to the record
date to determine shareholders eligible to receive such distribution or to vote
upon the approval of such merger, sale or other extraordinary transaction (or,
if no such record date is applicable, at least twenty (20) Business Days before
consummation of such merger, sale or other extraordinary transaction), which
notice shall describe in reasonable detail the action to be taken; provided,
however, that the General Partner, in its sole and absolute discretion, may
shorten the required notice period of not less than twenty (20) Business Days
prior to the record date to determine the shareholders eligible to vote upon a
merger transaction (but not any of the other transactions covered by this
Section 8.5.C.) to a period of not less than ten (10) calendar days (thereby
continuing to afford the holders of Partnership Units the opportunity to redeem
Partnership Units under Section 8.6 on or prior to the record date for the
shareholder vote on the merger transaction) so long as (i) (A) the General
Partner will be the surviving entity in such merger transaction, (B) immediately
following the merger transaction, Persons who held voting securities of the
General Partner immediately prior to such merger transaction will hold, solely
by reason of the ownership of voting securities of the General Partner
immediately prior to the merger transaction, voting securities of the General
Partner representing not less than fifty-one percent (51%) of the total combined
voting power of all outstanding voting securities of the General Partner after
such merger, and (C) in the event that in connection with such merger
transaction the Partnership will merge with another entity, the Partnership will
be the surviving entity in such merger, or (ii) the General Partner otherwise
determines that it is in the best interests of the General Partner to shorten
such required notice period to a period of not less ten (10) calendar days. This
provision for such notice shall not be deemed (i) to permit any transaction that
otherwise is prohibited by this Agreement or requires a Consent of the Partners
or (ii) to require a Consent on the part of any one or more of the Limited
Partners to a transaction that does not otherwise require Consent under this
Agreement. Each Limited Partner agrees, as a condition to the receipt of the
notice pursuant hereto, to keep confidential the information set forth therein
until such time as the General Partner has made public disclosure thereof and to
use such information during such period of confidentiality solely for purposes
of determining whether to exercise the Redemption Right; provided, however, that
a Limited Partner may disclose such information to its attorney, accountant
and/or financial advisor for purposes of obtaining advice with respect to such
exercise so long as such attorney, accountant and/or financial advisor agrees to
receive and hold such information subject to this confidentiality requirement.
D.    Confidentiality. Notwithstanding any other provision of this Section 8.5,
the General Partner may keep confidential from the Limited Partners, for such
period of time as the General Partner determines in its sole and absolute
discretion, any information that (i) the General Partner reasonably believes to
be in the nature of trade secrets or other information the disclosure of which
the General Partner in good faith believes is not in the best interests of the
Partnership or could damage the Partnership or its business or (ii) the
Partnership or the General Partner is required by law or by agreements with
unaffiliated third parties to keep confidential, provided, however, that this
Section 8.5.D shall not affect the notice requirements set forth in Section
8.5.C above.
Section 8.6    Redemption Right


47



--------------------------------------------------------------------------------





A.    General. B. Subject to Section 8.6.C and Section 11.6.E, at any time on or
after six (6) months following the date of the initial issuance thereof (which,
in the event of the transfer of a Class A Unit, shall be deemed to be the date
that the Class A Unit was issued to the original recipient thereof for purposes
of this Section 8.6), the holder of a Class A Unit (if other than the General
Partner or any Subsidiary of the General Partner), including any LTIP Units that
are converted into Class A Units, shall have the right (the “Redemption Right”)
to require the Partnership to redeem such Class A Unit, with such redemption to
occur on the Specified Redemption Date and at a redemption price equal to and in
the form of the Cash Amount to be paid by the Partnership. Any such Redemption
Right shall be exercised pursuant to a Notice of Redemption delivered to the
Partnership (with a copy to the General Partner) by the holder of the
Partnership Units who is exercising the Redemption Right (the “Redeeming
Partner”). A Limited Partner may exercise the Redemption Right from time to
time, without limitation as to frequency, with respect to part or all of the
Partnership Units that it owns, as selected by the Limited Partner; provided,
however, that a Limited Partner may not exercise the Redemption Right for fewer
than one thousand (1,000) Partnership Units of a particular class unless such
Redeeming Partner then holds fewer than one thousand (1,000) Partnership Units
in that class, in which event the Redeeming Partner must exercise the Redemption
Right for all of the Partnership Units held by such Redeeming Partner in that
class, and provided further that, with respect to a Limited Partner which is an
entity, such Limited Partner may exercise the Redemption Right for fewer than
one thousand (1,000) Partnership Units without regard to whether or not such
Limited Partner is exercising the Redemption Right for all of the Partnership
Units held by such Limited Partner as long as such Limited Partner is exercising
the Redemption Right on behalf of one or more of its equity owners in respect of
one hundred percent (100%) of such equity owners’ interests in such Limited
Partner.
(i)    The Redeeming Partner shall have no right with respect to any Partnership
Units so redeemed to receive any distributions paid in respect of a Partnership
Record Date for distributions in respect of Partnership Units after the
Specified Redemption Date with respect to such Partnership Units.
(ii)    The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6, and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Cash Amount shall be paid by the Partnership directly to such Assignee and
not to such Limited Partner.
(iii)    If the General Partner provides notice to the Limited Partners,
pursuant to Section 8.5.C, the Redemption Right shall be exercisable, without
regard to whether the Partnership Units have been outstanding for any specified
period, during the period commencing on the date on which the General Partner
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or to vote upon the approval of such
merger, sale or other extraordinary transaction (or, if no such record date is
applicable, at least twenty (20) Business Days before the consummation of such
merger, sale or other extraordinary transaction). If this subparagraph (iv)
applies, the Specified Redemption Date is the date on which the Partnership and


48



--------------------------------------------------------------------------------





the General Partner receive notice of exercise of the Redemption Right, rather
than ten (10) Business Days after receipt of the Notice of Redemption.
C.    General Partner Assumption of Redemption Right. D. If a Limited Partner
has delivered a Notice of Redemption, the General Partner may, in its sole and
absolute discretion (subject to the limitations on ownership and transfer of
Shares set forth in the Charter), elect to cause the General Partner to assume
directly and satisfy a Redemption Right. If such election is made by the General
Partner, the Partnership shall determine whether the General Partner shall pay
the Redemption Amount in the form of the Cash Amount or the Shares Amount. The
Partnership’s decision regarding whether such payment shall be made in the form
of the Cash Amount or the Shares Amount shall be made by the General Partner, in
its capacity as the general partner of the Partnership and in its sole and
absolute discretion. Upon such payment by the General Partner, the General
Partner shall acquire the Partnership Units offered for redemption by the
Redeeming Partner and shall be treated for all purposes of this Agreement as the
owner of such Partnership Units. Unless the General Partner, in its sole and
absolute discretion, shall exercise its right to cause the General Partner to
assume directly and satisfy the Redemption Right, the General Partner shall not
have any obligation to the Redeeming Partner or to the Partnership with respect
to the Redeeming Partner’s exercise of the Redemption Right. If the General
Partner shall exercise its right to cause the General Partner to assume directly
and satisfy the Redemption Right in the manner described in the first sentence
of this Section 8.6.B and the General Partner shall fully perform its
obligations in connection therewith, the Partnership shall have no right or
obligation to pay any amount to the Redeeming Partner with respect to such
Redeeming Partner’s exercise of the Redemption Right, and each of the Redeeming
Partner, the Partnership and the General Partner shall, for U.S. federal income
tax purposes, treat the transaction between the General Partner and the
Redeeming Partner as a sale of the Redeeming Partner’s Partnership Units to the
General Partner. Nothing contained in this Section 8.6.B shall imply any right
of the General Partner to require any Limited Partner to exercise the Redemption
Right afforded to such Limited Partner pursuant to Section 8.6.A.
(i)    If the General Partner determines that the General Partner shall pay the
Redeeming Partner the Redemption Amount in the form of Shares, the total number
of Shares to be paid to the Redeeming Partner in exchange for the Redeeming
Partner’s Partnership Units shall be the applicable Shares Amount. If this
amount is not a whole number of Shares, the Redeeming Partner shall be paid (x)
that number of Shares which equals the nearest whole number less than such
amount plus (y) an amount of cash which the General Partner determines, in its
reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Redeeming Partner.
(ii)    Each Redeeming Partner agrees to execute such documents or provide such
information or materials as the General Partner may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.
E.    Exceptions to Exercise of Redemption Right. Notwithstanding the provisions
of Sections 8.6.A and 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Partner on the Specified Redemption Date would (i) be
prohibited under the restrictions on the ownership or transfer of Shares in the


49



--------------------------------------------------------------------------------





Charter, (ii) be prohibited under applicable federal or state securities laws or
regulations (in each case regardless of whether the General Partner would in
fact assume and satisfy the Redemption Right), (iii) without limiting the
foregoing, result in the Shares being owned by fewer than 100 persons
(determined without reference to rules of attribution), (iv) without limiting
the foregoing, result in the General Partner being “closely held” within the
meaning of Section 856(h) of the Code or cause the General Partner to own,
actually or constructively, ten percent (10%) or more of the ownership interests
in a tenant of the General Partner, the Partnership or a Subsidiary of the
Partnership’s real property within the meaning of Section 856(d)(2)(B) of the
Code, (v) without limiting the foregoing, cause the Parent to fail to satisfy
any of the REIT Requirements, and (vi) without limiting the foregoing, cause the
acquisition of the Shares by the Redeeming Partner to be “integrated” with any
other distribution of Shares for purposes of complying with the registration
provision of the Securities Act, as amended. Notwithstanding the foregoing, the
General Partner may, in its sole and absolute discretion, waive such prohibition
set forth in this Section 8.6.C.
F.    No Liens on Partnership Units Delivered for Redemption. Each Limited
Partner covenants and agrees that all Partnership Units delivered for redemption
shall be delivered to the Partnership or the General Partner, as the case may
be, free and clear of all liens; and, notwithstanding anything contained herein
to the contrary, neither the General Partner nor the Partnership shall be under
any obligation to acquire Partnership Units which are or may be subject to any
liens. Each Limited Partner further agrees that, if any state or local property
transfer tax is payable as a result of the transfer of its Partnership Units to
the Partnership or the General Partner, such Limited Partner shall assume and
pay such transfer tax.
G.    Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner shall make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement); provided, however, that no such
revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent. In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.
ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1    Records and Accounting
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained


50



--------------------------------------------------------------------------------





by or on behalf of the Partnership in the regular course of its business may be
kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided, however, that
the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.
Section 9.2    Fiscal Year
The fiscal year of the Partnership shall be the calendar year.
Section 9.3    Reports
A.    Annual Reports. As soon as practicable, but in no event later than the
date on which the General Partner mails its annual report to its shareholders,
the General Partner shall cause to be mailed to each Limited Partner an annual
report, as of the close of the most recently ended Fiscal Year, containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared on a consolidated basis with the Partnership, for such
Fiscal Year, presented in accordance with generally accepted accounting
principles, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.
B.    Quarterly Reports. If and to the extent that the General Partner mails
quarterly reports to its shareholders, as soon as practicable, but in no event
later than the date on which such reports are mailed, the General Partner shall
cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner if such statements are prepared on a
consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulation, or as the General Partner determines
to be appropriate.
C.    Internet Access. The General Partner shall have satisfied its obligations
under Section 9.3.A and Section 9.3.B by posting or making available the reports
required by this Section 9.3 on the website maintained from time to time by the
Partnership or the General Partner, provided that such reports are able to be
printed or downloaded from such website.
ARTICLE X

TAX MATTERS
Section 10.1    Preparation of Tax Returns
The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for U.S. federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for U.S. federal and state income tax reporting purposes.


51



--------------------------------------------------------------------------------





Section 10.2    Tax Elections
A.    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
General Partner shall have the right to seek to revoke any such election upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.
B.    Without limiting the foregoing, the Partners, intending to be legally
bound, hereby authorize the General Partner, on behalf of the Partnership, to
make an election (the “LV Safe Harbor Election”) to have the “liquidation value”
safe harbor provided in Proposed Treasury Regulation § 1.83-3(l) and the
Proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43,
as such safe harbor may be modified when such proposed guidance is issued in
final form or as amended by subsequently issued guidance (the “LV Safe Harbor”),
apply to any interest in the Partnership transferred to a service provider while
the LV Safe Harbor Election remains effective, to the extent such interest meets
the LV Safe Harbor requirements (collectively, such interests are referred to as
“LV Safe Harbor Interests”). The tax partner is authorized and directed to
execute and file the LV Safe Harbor Election on behalf of the Partnership and
the Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the LV Safe Harbor
(including forfeiture allocations) with respect to all LV Safe Harbor Interests
and to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Partnership is also authorized to
take such actions as are necessary to achieve, under the LV Safe Harbor, the
effect that the election and compliance with all requirements of the LV Safe
Harbor referred to above would be intended to achieve under Proposed Treasury
Regulation § 1.83-3, including amending this Agreement.
Section 10.3    Tax Partner
A.    General. The General Partner shall be the “tax partner” of the Partnership
for federal, state and local income tax administrative or judicial proceedings
(such administrative proceedings being referred to as a “tax audit” and such
judicial proceedings being referred to as a “judicial review”) and is treated as
the “tax matters partner” pursuant to Section 6231(a)(7) of the Code as in
effect on November 1, 2015 (Subchapter C of Chapter 63 of the Code as in effect
on November 1, 2015 referred to as the “Current Partnership Audit Rules”) and
the “partnership representative” pursuant to Section 6223(a) of the Code as
included in the Bipartisan Budget Act of 2015 (with the changes to Subchapter C
of Chapter 63 of the Code as made by the Bipartisan Budget Act of 2015 referred
to as the “2015 Budget Act Partnership Audit Rules”). The General Partner is
authorized to conduct all tax audits and judicial reviews for the Partnership.
So long as Section 6223(c)(3) of the Current Partnership Audit Rules is in
effect, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax partner shall
furnish the IRS with the name, address, taxpayer identification number and
profit interest of each of the Limited Partners and any Assignees; provided,
however, that such information is provided to the Partnership by the Limited
Partners.


52



--------------------------------------------------------------------------------





B.    Powers. The tax partner is authorized, but not required:
(1)    To elect out of the 2015 Budget Act Partnership Audit Rules, if
available;
(2)    to enter into any settlement with the IRS with respect to any tax audit
or judicial review for the adjustment of Partnership items required to be taken
into account by a Partner or the Partnership for income tax purposes, and in the
settlement agreement the tax partner may expressly state that such agreement
shall bind the Partnership and all Partners, except that so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax partner shall not have the authority to enter
into a settlement agreement on behalf of such Partner or (ii) who is a “notice
partner” (as defined in Section 6231(a)(8) of the Current Partnership Audit
Rules) or a member of a “notice group” (as defined in Section 6223(b)(2) of the
Current Partnership Audit Rules);
(3)    to seek judicial review of any adjustment assessed by the IRS or any
other tax authority, including the filing of a petition for readjustment with
the Tax Court or the filing of a complaint for refund with the United States
Claims Court or the District Court of the United States for the district in
which the Partnership’s principal place of business is located;
(4)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(5)    to file a request for an administrative adjustment with the IRS or other
authority at any time and, if any part of such request is not allowed by the IRS
or other authority, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;
(6)    to enter into an agreement with the IRS or other authority to extend the
period for assessing any tax which is attributable to any item required to be
taken into account by a Partner for tax purposes, or an item affected by such
item;
(7)    to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations including, without limitation, the
following acts to the extent that the 2015 Budget Act Partnership Audit Rules
apply to the Partnership and its current and former Partners:
(i)    electing to have the alternative method for the underpayment of taxes set
forth in Section 6226 of the Code as included in the 2015 Budget Act Partnership
Audit Rules apply to the Partnership and its Partners); and
(ii)    for Partnership level assessments under Section 6225 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules, determining
apportionment of responsibility for payment among the current or former
Partners, setting aside reserves from Available Cash of the Partnership,
withholding of distributions of Available Cash to the Partners,


53



--------------------------------------------------------------------------------





and requiring current or former Partners to make cash payments to the
Partnership for their share of the Partnership level assessments; and
(8)    to take any other action required or permitted by the Code and
Regulations in connection with its role as tax partner, tax matters partner or
partnership representative.
The taking of any action and the incurring of any expense by the tax partner in
connection with any such audit or proceeding referred to in clause (7) above,
except to the extent required by law, is a matter in the sole and absolute
discretion of the tax partner and the provisions relating to indemnification of
the General Partner set forth in Section 7.7 shall be fully applicable to the
tax partner in its capacity as such. In addition, the General Partner or Parent
shall be entitled to indemnification set forth in Sections 7.7 and 7.8 for any
liability for tax imposed on the Partnership under the 2015 Budget Act
Partnership Audit Rules that is collected from the General Partner or Parent.
C.    Agreement to Provide Information. The current and former Partners agree to
provide the following information and documentation to the Partnership and the
tax partner to the extent that the 2015 Budget Act Partnership Audit Rules apply
to the Partnership and its current or former Partners:
(i)    information and documentation to determine and prove eligibility of the
Partnership to elect out of the 2015 Budget Act Partnership Audit Rules;
(ii)    information and documentation to reduce the Partnership level assessment
consistent with Section 6225(c) of the Code, as included in the 2015 Budget Act
Partnership Audit Rules; and
(iii)    information and documentation to prove payment of the attributable
liability under Section 6226 of the Code, as included in the 2015 Budget Act
Partnership Audit Rules.
D.    Authorization for Amendment. In addition to the foregoing, and
notwithstanding any other provision of this Agreement, including, without
limitation, Section 14.1 of this Agreement, the General Partner is authorized
(without any requirement of the consent or approval of any other Partners) to
make all such amendments to this Section 10.3 as it shall determine, in its sole
judgment, to be necessary, desirable or appropriate to implement the 2015 Budget
Act Partnership Audit Rules and any regulations, procedures, rulings, notices,
or other administrative interpretations thereof promulgated by the U.S. Treasury
Department.
E.    Reimbursement. The tax partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax partner in
performing its duties as such (including legal and accounting fees and expenses)
shall be borne by the Partnership. Nothing herein shall be construed to restrict
the Partnership from engaging an accounting firm and/or law firm to assist the
tax partner in discharging its duties hereunder, so long as the compensation
paid by the Partnership for such services is reasonable.


54



--------------------------------------------------------------------------------





F.    Survival. The obligations of each Partner under this Section 10.3 shall
survive such Partner’s withdrawal from the Partnership, and each Partner agrees
to execute such documentation requested by the Partnership at the time of such
Partner’s withdrawal from the Partnership to acknowledge and confirm such
Partner’s continuing obligations under this Section 10.3.
Section 10.4    Organizational Expenses
The Partnership shall elect to deduct expenses as provided in Section 709 of the
Code.
Section 10.5    Withholding
Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable, allocable or otherwise transferred to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Sections 1441, 1442, 1445,
1446 or 1471-1474, inclusive, of the Code and the Regulations thereunder. Any
amount paid on behalf of or with respect to a Limited Partner (other than
amounts actually withheld from payments to a Limited Partner) shall constitute a
loan by the Partnership, to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed or otherwise paid to such Limited Partner. Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.5. If a Limited Partner fails to pay any
amounts owed to the Partnership pursuant to this Section 10.5 when due, the
General Partner may, in its sole and absolute discretion, elect to make the
payment to the Partnership on behalf of such defaulting Limited Partner, and in
such event shall be deemed to have loaned such amount to such defaulting Limited
Partner and shall succeed to all rights and remedies of the Partnership as
against such defaulting Limited Partner (including, without limitation, the
right to receive distributions). Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
The Wall Street Journal, plus four (4) percentage points (but not higher than
the maximum rate that may be charged under law) from the date such amount is due
(i.e., fifteen (15) days after demand) until such amount is paid in full. Each
Limited Partner shall take such actions as the Partnership or the General
Partner shall request to perfect or enforce the security interest created
hereunder.
ARTICLE XI

TRANSFERS AND WITHDRAWALS


55



--------------------------------------------------------------------------------





Section 11.1    Transfer
A.    Definition. The term “transfer,” when used in this Article XI with respect
to a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article XI does not include any redemption
or repurchase of Partnership Units by the Partnership from a Partner or
acquisition of Partnership Units from a Limited Partner by the General Partner
pursuant to Section 8.6 or otherwise. No part of the interest of a Limited
Partner shall be subject to the claims of any creditor, any spouse for alimony
or support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically provided for in this
Agreement.
B.    General. No Partnership Interest shall be transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void.
Section 11.2    Transfers of Partnership Interests of General Partner
A.    General. Other than to one of its Affiliates, the General Partner may not
transfer any of its Partnership Interests except in connection with (i) a
transaction permitted under Section 11.2.B, (ii) a Transfer to any wholly owned
Subsidiary of the General Partner or the owner of all of the ownership interests
of the General Partner, or (iii) as otherwise expressly permitted under this
Agreement, nor shall the General Partner withdraw as General Partner except in
connection with a transaction permitted under Section 11.2.B or any Transfer,
merger, consolidation, or other combination permitted under clause (ii) of this
Section 11.2.A.
B.    Termination Transactions. The General Partner shall not engage in any
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person (other than any transaction
permitted by Section 11.2.A), any sale of all or substantially all of its assets
or any reclassification, recapitalization or change of outstanding Shares (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination as described in the definition of “Conversion
Factor”) (a “Termination Transaction”), unless:
(i)    the Consent of the Outside Limited Partners is obtained;
(ii)    following such Termination Transaction, substantially all of the assets
directly or indirectly owned by the surviving entity are owned directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership; or
(iii)    in connection with such Termination Transaction all Partners either
will receive, or will have the right to receive, for each Partnership Unit an
amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of Shares, if any, corresponding to such Unit in consideration
of


56



--------------------------------------------------------------------------------





one such Share at any time during the period from and after the date on which
the Termination Transaction is consummated; provided, however, that, if in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the percentage
required for the approval of mergers under the organizational documents of the
General Partner, each holder of Partnership Units shall receive, or shall have
the right to receive without any right of Consent set forth above in this
Section 11.2.B, the greatest amount of cash, securities or other property which
such holder would have received had it exercised the Redemption Right and
received Shares in exchange for its Partnership Units immediately prior to the
expiration of such purchase, tender or exchange offer and had thereupon accepted
such purchase, tender or exchange offer.
C.    Creation of New General Partner. The General Partner shall not enter into
an agreement or other arrangement providing for or facilitating the creation of
a General Partner other than the General Partner, unless the successor General
Partner executes and delivers a counterpart to this Agreement in which such
General Partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to a General Partner.
Section 11.3    Limited Partners’ Rights to Transfer
A.    General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner may not transfer all or portion of its
Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the prior written consent of the General Partner, which consent
may be withheld in the General Partner’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D and 11.3.E, and all permitted
transfers shall be subject to Section 11.4, Section 11.5 and Section 11.6.
B.    Incapacitated Limited Partner. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.
C.    Permitted Transfers. A Limited Partner may transfer, with or without the
consent of the General Partner, all or a portion of its Partnership Interest (i)
in the case of a Limited Partner who is an individual, to a member of his or her
Immediate Family, any trust formed for the benefit of himself or herself and/or
members of his or her Immediate Family, or any partnership, limited liability
company, joint venture, corporation or other business entity comprised only of
himself or herself and/or members of his or her Immediate Family and entities
the ownership interests in which are owned by or for the benefit of himself or
herself and/or members of his or her Immediate Family, (ii) in the case of a
Limited Partner which is a trust, to the beneficiaries of such trust, (iii) in
the case of a Limited Partner which is a partnership, limited liability company,
joint venture, corporation or other business entity to which Units were
transferred pursuant to clause (i) above, to its partners, owners or
stockholders, as the case may be, who are members of the Immediate Family of or
are actually the Person(s) who transferred Partnership Units to it pursuant to
clause (i) above, (iv) in


57



--------------------------------------------------------------------------------





the case of a Limited Partner which is a partnership, limited liability company,
joint venture, corporation or other business entity, to its partners, owners,
stockholders or Affiliates thereof, as the case may be, or the Persons owning
the beneficial interests in any of its partners, owners or stockholders or
Affiliates thereof (it being understood that this clause (iv) will apply to all
of each Person’s Interests whether the Partnership Units relating thereto were
acquired on the date hereof or hereafter), (v) in the case of a Limited Partner
which is a partnership, limited liability company, joint venture, corporation or
other business entity other than any of the foregoing described in clause (iii)
or (iv), in accordance with the terms of any agreement between such Limited
Partner and the Partnership pursuant to which such Partnership Interest was
issued, (vi) pursuant to a gift or other transfer without consideration, (vii)
pursuant to applicable laws of descent or distribution, (viii) to another
Limited Partner and (ix) pursuant to a grant of security interest or other
encumbrance effectuated in a bona fide transaction or as a result of the
exercise of remedies related thereto, subject to the provisions of Section
11.3.E hereof. A trust or other entity will be considered formed “for the
benefit” of a Partner’s Immediate Family even though some other Person has a
remainder interest under or with respect to such trust or other entity.
D.    No Transfers Violating Securities Laws. The General Partner may prohibit
any transfer of Partnership Units by a Limited Partner unless it receives a
written opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.
E.    No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer
of any Partnership Units may be made to a lender to the Partnership or any
Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan otherwise constitutes a
Nonrecourse Liability unless (i) the General Partner is provided prior written
notice thereof and (ii) the lender enters into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under Section
752 of the Code.
Section 11.4    Substituted Limited Partners
A.    Consent of General Partner. No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in its place. The General Partner
shall, however, have the right to consent to the admission of a transferee of
the interest of a Limited Partner pursuant to this Section 11.4 as a Substituted
Limited Partner, which consent may be given or withheld by the General Partner
in its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership, the
General Partner or any Partner. Subject to Section 11.3.E, the General Partner
hereby grants its consent to the admission as a Substituted Limited Partner to
any bona fide financial institution that loans money or otherwise extends credit
to a holder of Partnership Units and thereafter becomes the owner of such
Partnership Units pursuant to the


58



--------------------------------------------------------------------------------





exercise by such financial institution of its rights under a pledge of such
Partnership Units granted in connection with such loan or extension of credit.
B.    Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of Section
15.11) and such other documents or instruments as may be required or advisable,
in the sole and absolute discretion of the General Partner, to effect the
admission, each in form and substance reasonably satisfactory to the General
Partner.
C.    Partner Registry. Upon the admission of a Substituted Limited Partner, the
General Partner shall update the Partner Registry in the books and records of
the Partnership as it deems necessary to reflect such admission in the Partner
Registry.
Section 11.5    Assignees
If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.
Section 11.6    General Provisions
A.    Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6.
B.    Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.


59



--------------------------------------------------------------------------------





C.    Timing of Transfers. Transfers pursuant to this Article XI may only be
made upon three (3) Business Days prior notice to the General Partner, unless
the General Partner otherwise agrees.
D.    Allocations. If any Partnership Interest is transferred during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article XI or redeemed or transferred pursuant to Section
8.6, Net Income, Net Losses, each item thereof and all other items attributable
to such interest for such fiscal year shall be divided and allocated between the
transferor Partner and the transferee Partner by taking into account their
varying interests during the fiscal year in accordance with Section 706(d) of
the Code and corresponding Regulations, using the interim closing of the books
method (unless the General Partner, in its sole and absolute discretion, elects
to adopt a daily, weekly or monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be prorated based upon the applicable method selected
by the General Partner). Solely for purposes of making such allocations, at the
discretion of the General Partner, each of such items for the calendar month in
which the transfer or redemption occurs shall be allocated to the Person who is
a Partner as of midnight on the last day of said month. All distributions of
Available Cash attributable to any Partnership Unit with respect to which the
Partnership Record Date is before the date of such transfer, assignment or
redemption shall be made to the transferor Partner or the Redeeming Partner, as
the case may be, and, in the case of a transfer or assignment other than a
redemption, all distributions of Available Cash thereafter attributable to such
Partnership Unit shall be made to the transferee Partner.
E.    Additional Restrictions. Notwithstanding anything to the contrary herein,
and in addition to any other restrictions on transfer herein contained,
including, without limitation, the provisions of Article VII and this Article
XI, in no event may any transfer or assignment of a Partnership Interest by any
Partner (including pursuant to Section 8.6) be made without the express consent
of the General Partner, in its sole and absolute discretion, (i) to any person
or entity who lacks the legal right, power or capacity to own a Partnership
Interest; (ii) in violation of applicable law; (iii) of any component portion of
a Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest; (iv) if
in the opinion of legal counsel to the Partnership there is a significant risk
that such transfer would cause a termination of the Partnership for U.S. federal
or state income tax purposes (except as a result of the redemption or exchange
for Shares of all Partnership Units held by all Limited Partners other than the
General Partner, or any Subsidiary of either, or pursuant to a transaction
expressly permitted under Section 11.2); (v) if in the opinion of counsel to the
Partnership, there is a significant risk that such transfer would cause the
Partnership to be treated as an association taxable as a corporation for U.S.
federal income tax purposes; (vi) if such transfer requires the registration of
such Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code and the Regulations thereunder or such
transfer causes the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code (provided,
however, that, this clause (vii) shall not be the basis for limiting or
restricting in any manner the exercise of the Redemption Right under Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the


60



--------------------------------------------------------------------------------





Partnership will be treated as a “publicly traded partnership” and, by reason
thereof, taxable as a corporation for U.S. federal income tax purposes); (viii)
if such transfer subjects the Partnership or the activities of the Partnership
to regulation under the Investment Company Act of 1940, the Investment Advisors
Act of 1940 or ERISA, each as amended; or (ix) if in the opinion of legal
counsel for the Partnership, there is a risk that such transfer would adversely
affect the ability of the General Partner to qualify or continue to qualify as a
REIT or subject the General Partner to any additional taxes under Sections 857
or 4981 of the Code.
F.    Avoidance of “Publicly Traded Partnership” Status. The General Partner
shall monitor the transfers of interests in the Partnership to determine (i) if
such interests are being traded on an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the General Partner to
limit or restrict in any manner the right of any holder of a Partnership Unit to
exercise the Redemption Right in accordance with the terms of Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation.
ARTICLE XII

ADMISSION OF PARTNERS
Section 12.1    Admission of a Successor General Partner
A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In such case, the admission shall be subject to such
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.
Section 12.2    Admission of Additional Limited Partners
A.    General. No Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent shall be given or
withheld in the General Partner’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement or who exercises an option to receive Partnership Units shall be
admitted to


61



--------------------------------------------------------------------------------





the Partnership as an Additional Limited Partner only with the consent of the
General Partner and only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11, and (ii) such other documents or instruments
as may be required in the discretion of the General Partner to effect such
Person’s admission as an Additional Limited Partner. The admission of any Person
as an Additional Limited Partner shall become effective on the date upon which
the name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.
B.    Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code and the corresponding Regulations, using the
interim closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, at the discretion of the General
Partner, each of such items for the calendar month in which an admission of any
Additional Limited Partner occurs shall be allocated among all the Partners and
Assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees other than
the Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.
Section 12.3    Amendment of Agreement and Certificate of Limited Partnership
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11.
Section 12.4    Limit on Number of Partners
Unless otherwise permitted by the General Partner in its sole and absolute
discretion, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.
ARTICLE XIII

DISSOLUTION AND LIQUIDATION


62



--------------------------------------------------------------------------------





Section 13.1    Dissolution
The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):
(i)    an event of withdrawal of the General Partner (other than an event of
bankruptcy) unless within ninety (90) days after the withdrawal, the written
Consent of the Outside Limited Partners to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner is obtained;
(ii)    an election to dissolve the Partnership made by the General Partner, in
its sole and absolute discretion;
(iii)    entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Act;
(iv)    ninety (90) days after the sale of all or substantially all of the
assets and properties of the Partnership for cash or for marketable securities;
(v)    the redemption of all Partnership Units other than those held by the
General Partner; or
(vi)    a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the written Consent of
the Outside Limited Partners is obtained to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a substitute General Partner.
Section 13.2    Winding Up
A.    General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, if there is no remaining General Partner, any Person
elected by a majority in interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent


63



--------------------------------------------------------------------------------





determined by the General Partner, include equity or other securities of the
General Partner or any other entity) shall be applied and distributed in the
following order:
(1)    First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;
(2)    Second, to the payment and discharge of all of the Partnership’s debts
and liabilities to the General Partner;
(3)    Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Limited Partners;
(4)    Fourth, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and
(5)    The balance, if any, to the Partners in accordance with their positive
Capital Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII other than reimbursements for
expenses.
B.    Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A
which require liquidation of the assets of the Partnership, but subject to the
order of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
Section 13.3    Compliance with Timing Requirements of Regulations; Restoration
of Deficit Capital Accounts
A.    Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner, a pro rata
portion of the distributions that would otherwise be made to the General Partner
and Limited Partners


64



--------------------------------------------------------------------------------





pursuant to this Article XIII may be: (i) distributed to a trust established for
the benefit of the General Partner and Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or of the General Partner arising out of or in connection with the
Partnership (in which case the assets of any such trust shall be distributed to
the General Partner and Limited Partners from time to time, in the reasonable
discretion of the General Partner, in the same proportions as the amount
distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner and Limited Partners pursuant to this
Agreement); or (ii) withheld to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership; provided, however, that
such withheld amounts shall be distributed to the General Partner and Limited
Partners as soon as practicable.
B.    Restoration of Deficit Capital Accounts upon Liquidation of the
Partnership. If any Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except as otherwise set forth in this Section 13.3.B, or as
otherwise expressly agreed in writing by the affected Partner and the
Partnership after the date hereof. Notwithstanding the foregoing, (i) if the
General Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
years or portions thereof, including the year during which such liquidation
occurs), the General Partner shall contribute to the capital of the Partnership
the amount necessary to restore such deficit balance to zero in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Partner has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions, and allocations for all Partnership Years or portions thereof,
including the year during which such liquidation occurs), such DRO Partner shall
be obligated to make a contribution to the Partnership with respect to any such
deficit balance in such DRO Partner’s Capital Account upon a liquidation of the
Partnership in an amount equal to the lesser of such deficit balance or such DRO
Partner’s DRO Amount; and (iii) the first sentence of this Section 13.3.B shall
not apply with respect to any other Partner to the extent, but only to such
extent, that such Partner previously has agreed in writing, with the consent of
the General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership. No Limited Partner shall have any right to become a DRO
Partner, to increase its DRO Amount or otherwise agree to restore any portion of
any deficit that may exist in its Capital Account without the express written
consent of the General Partner, in its sole and absolute discretion. Any
contribution required of a Partner under this Section 13.3.B shall be made on or
before the later of (x) the end of the Partnership Year in which the interest is
liquidated or (y) the ninetieth (90th) day following the date of such
liquidation. The proceeds of any contribution to the Partnership made by a DRO
Partner with respect to a deficit in such DRO Partner’s Capital Account balance
shall be treated as a Capital Contribution by such DRO Partner and the proceeds
thereof shall be treated as assets of the Partnership to be applied as set forth
in Section 13.2.A.
C.    Restoration of Deficit Capital Accounts upon a Liquidation of a Partner’s
Interest by Transfer. If a DRO Partner’s interest in the Partnership is
“liquidated” within the meaning of


65



--------------------------------------------------------------------------------





Regulations Section 1.704-1(b)(2)(ii)(g) (other than in connection with a
liquidation of the Partnership) which term shall include a redemption by the
Partnership of such DRO Partner’s interest upon exercise of the Redemption
Right, and such DRO Partner is designated on Exhibit E as a Part II DRO Partner,
such DRO Partner shall be required to contribute cash to the Partnership equal
to the lesser of (i) the amount required to increase its Capital Account balance
as of such date to zero, or (ii) such DRO Partner’s DRO Amount. For this
purpose, (x) the DRO Partner’s deficit Capital Account balance shall be
determined by taking into account all contributions, distributions, and
allocations for the portion of the Fiscal Year ending on the date of the
liquidation or redemption, and (y) solely for purposes of determining such DRO
Partner’s Capital Account balance, the General Partner shall redetermine the
Carrying Value of the Partnership’s assets on such date based upon the
principles set forth in Sections 1.D.(3) and (4) of Exhibit B hereto, and shall
take into account the DRO Partner’s allocable share of any Unrealized Gain or
Unrealized Loss resulting from such redetermination in determining the balance
of its Capital Account. The amount of any payment required hereunder shall be
due and payable within the time period specified in the second to last sentence
of Section 13.3.B.
D.    Effect of the Death of a DRO Partner. After the death of a DRO Partner who
is an individual, the executor of the estate of such DRO Partner may elect to
reduce (or eliminate) the DRO Amount of such DRO Partner. Such elections may be
made by such executor by delivering to the General Partner within two hundred
and seventy (270) days of the death of such Limited Partner, a written notice
setting forth the maximum deficit balance in its Capital Account that such
executor agrees to restore under this Section 13.3, if any. If such executor
does not make a timely election pursuant to this Section 13.3 (whether or not
the balance in the applicable Capital Account is negative at such time), then
the DRO Partner’s estate (and the beneficiaries thereof who receive
distributions of Partnership Interests therefrom) shall be deemed a DRO Partner
with a DRO Amount in the same amount as the deceased DRO Partner. Any DRO
Partner which itself is a partnership for U.S. federal income tax purposes may
likewise elect, after the date of its partner’s death to reduce (or eliminate)
its DRO Amount by delivering a similar notice to the General Partner within the
time period specified above, and in the absence of any such notice the DRO
Amount of such DRO Partner shall not be reduced to reflect the death of any of
its partners.
Section 13.4    Rights of Limited Partners
Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions or
allocations.
Section 13.5    Notice of Dissolution
If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).


66



--------------------------------------------------------------------------------





Section 13.6    Cancellation of Certificate of Limited Partnership
Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 13.7    Reasonable Time for Winding Up
A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.
Section 13.8    Waiver of Partition
Each Partner hereby waives any right to partition of the Partnership property.
Section 13.9    Liability of Liquidator
The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.
ARTICLE XIV

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
Section 14.1    Amendments
A.    General. Amendments to this Agreement may be proposed by the General
Partner or by any Limited Partner holding Partnership Interests representing
twenty-five percent (25%) or more of the Percentage Interest of the Class A
Units. Following such proposal (except an amendment governed by Section 14.1.B),
the General Partner shall submit any proposed amendment to the Limited Partners.
The General Partner shall seek the written Consent of the Partners as set forth
in this Section 14.1 on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written Consent, the General Partner may require a
response within a reasonable specified time, but not less than fifteen (15)
days, any failure to respond in such time period shall constitute a vote in
favor of the recommendation of the General Partner. A proposed amendment shall
be adopted and be effective as an amendment hereto if it is approved by the
General Partner and, except as provided in Section 14.1.B, 14.1.C or 14.1.D, it
receives the Consent of the Partners holding Partnership Interests representing
more than fifty percent (50%) of the Percentage Interest of the Class A Units
(including any Class A Units held by the General Partner).
B.    Amendments Not Requiring Limited Partner Approval. Notwithstanding Section
14.1.A but subject to Section 14.1.C, the General Partner shall have the power,
without the Consent of the


67



--------------------------------------------------------------------------------





Limited Partners, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:
(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(2)    to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
replacement of the Partner Registry with an amended Partner Registry);
(3)    to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to Article
IV;
(4)    to reflect a change that does not adversely affect the Limited Partners
in any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions
of this Agreement, to reflect a revision or change which expressly under the
terms of this Agreement does not require the consent or approval of any Partner
other than the General Partner, or make other changes with respect to matters
arising under this Agreement that will not be inconsistent with law or with the
provisions of this Agreement;
(5)    to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law;
(6)    to modify the method by which Partners’ Capital Accounts, or any debits
or credits thereto, are computed, in each case in accordance with Section 1.E of
Exhibit B to this Agreement; and
(7)    to include provisions in the Agreement that may be referenced in any
rulings, regulations, notices, announcements, or other guidance regarding the
U.S. federal income tax treatment of compensatory partnership interests issued
and made effective after the date hereof or in connection with any elections
that the General Partner determines to be necessary or advisable in respect of
any such guidance. Any such amendment may include, without limitation, (a) a
provision authorizing or directing the General Partner to make any election
under such guidance, (b) a covenant by the Partnership that all of the Partners
must (I) comply with the such guidance and (II) take all actions (or, as the
case may be, not take any action) necessary, including providing the Partnership
with any required information, to permit the Partnership to comply with the
requirements set forth or referred to in the Regulations for such election or
other related guidance from the IRS, and (c) an amendment to the capital account
maintenance provisions and the allocation provisions contained in Exhibit B or
Exhibit C of this Agreement so that such provisions comply with (I) the
provisions of the Code and the Regulations as they apply to the issuance of
compensatory partnership interests and (II) the requirements of such guidance
and any election made by the General Partner with respect thereto, including, a
provision requiring “forfeiture allocations” as appropriate.


68



--------------------------------------------------------------------------------





The General Partner shall notify the Limited Partners in writing when any action
under this Section 14.1.B is taken in the next regular communication to the
Limited Partners or within ninety (90) days of the date thereof, whichever is
earlier.
C.    Amendments Requiring Limited Partner Approval. Notwithstanding Sections
14.1.A and 14.1.B, without the Consent of the Outside Limited Partners, the
General Partner shall not amend Section 4.2.A, Section 7.1.A (second sentence
only), Section 7.5, Section 7.6, Section 7.8, Section 7.11, Section 11.2,
Section 13.1, the last sentence of Section 11.4.A (provided, however, that no
such amendment shall in any event adversely affect the rights of any lender who
made a loan or who extended credit and received in connection therewith a pledge
of Partnership Units prior to the date such amendment is adopted unless, and
only to the extent such lender consents thereto), this Section 14.1.C or Section
14.2.
D.    Other Amendments Requiring Certain Limited Partner Approval.
Notwithstanding anything in this Section 14.1 to the contrary, this Agreement
shall not be amended with respect to any Partner adversely affected without the
Consent of such Partner adversely affected or to any Assignee who is a bona fide
financial institution that loans money or otherwise extends credit to a holder
of Partnership Units that is adversely affected, but in either case only if such
amendment would (i) convert such Limited Partner’s interest in the Partnership
into a general partner’s interest, (ii) modify the limited liability of such
Limited Partner, (iii) amend Section 7.11, (iv) amend Article V or Article VI
(except as permitted pursuant to Sections 4.2, 5.4, 6.2, 14.1.B(3), Exhibit B
and Exhibit C), (v) amend Section 8.6 or any defined terms set forth in Article
I that relate to the Redemption Right (except as permitted in Section 8.6.E), or
(vi) amend Sections 11.3 or 11.5, or add any additional restrictions to Section
11.6.E or amend Section 14.1.B(4) or this Section 14.1.D.
E.    Amendment and Restatement of Partner Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.
Section 14.2    Meetings of the Partners
A.    General. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding Partnership Interests representing twenty-five percent
(25%) or more of the Percentage Interest of the Class A Units (including any
Class A Units held by the General Partner). The call shall state the nature of
the business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven (7) days nor more than thirty (30) days prior to
the date of such meeting. Partners entitled to vote may vote in person or by
proxy at such meeting. Whenever the vote or Consent of Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Partners or may be given in accordance with the procedure prescribed in Section
14.1.A. Except as otherwise expressly provided in this Agreement, the Consent of
holders of Partnership Interests representing a majority of the Percentage
Interests of the Class A Units shall control (including any Class A Units held
by the General Partner).


69



--------------------------------------------------------------------------------





B.    Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Units (including
any Class A Units held by the General Partner). Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of Partners. Such consent shall be filed with the General Partner. An
action so taken shall be deemed to have been taken at a meeting held on the date
on which written consents from the Partners holding the required Percentage
Interest of the Class A Units have been filed with the General Partner.
C.    Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice
thereof.
D.    Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate.
ARTICLE XV

GENERAL PROVISIONS
Section 15.1    Addresses and Notice
Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person, when sent by first class United
States mail or by other means of written communication (including, without
limitation, via e-mail) to the Partner or Assignee at the address set forth in
the Partner Registry or such other address as the Partners shall notify the
General Partner in writing.
Section 15.2    Titles and Captions
All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.
Section 15.3    Pronouns and Plurals


70



--------------------------------------------------------------------------------





Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.4    Further Action
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.5    Binding Effect
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6    Creditors
Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.
Section 15.7    Waiver
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.
Section 15.8    Counterparts
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
Section 15.9    Applicable Law
This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.
Section 15.10    Invalidity of Provisions
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11    Power of Attorney


71



--------------------------------------------------------------------------------





A.    General. Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:
(1)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Limited
Partnership and all amendments or restatements thereof) that the General Partner
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property, (b) all instruments that the General Partner or any
Liquidator deem appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms, (c)
all conveyances and other instruments or documents that the General Partner or
any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Article XI, XII or XIII
or the Capital Contribution of any Partner and (e) all certificates, documents
and other instruments relating to the determination of the rights, preferences
and privileges of Partnership Interests; and
(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.
Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV or as may be otherwise expressly provided for in this
Agreement.
B.    Irrevocable Nature. The foregoing power of attorney is hereby declared to
be irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith


72



--------------------------------------------------------------------------------





under such power of attorney. Each Limited Partner or Assignee shall execute and
deliver to the General Partner or the Liquidator, within fifteen (15) days after
receipt of the General Partner’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.
Section 15.12    Entire Agreement
This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.
Section 15.13    No Rights as Shareholders
Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner, including, without limitation, any right to receive dividends
or other distributions made to shareholders of the General Partner, or to vote
or to consent or receive notice as shareholders in respect to any meeting of
shareholders for the election of directors of the General Partner or any other
matter.
Section 15.14    Limitation to Preserve REIT Status
To the extent that any amount paid or credited to the General Partner or any of
its officers, directors, employees or agents pursuant to Sections 7.4 or 7.7
would constitute gross income to the General Partner for purposes of Sections
856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payment for any Fiscal Year shall not exceed the lesser of:
(i)    an amount equal to the excess, if any, of (a) 4% of the General Partner’s
total gross income (within the meaning of Section 856(c)(3) of the Code but not
including the amount of any General Partner Payments) for the Fiscal Year which
is described in subsections (A) though (H) of Section 856(c)(2) of the Code over
(b) the amount of gross income (within the meaning of Section 856(c)(2) of the
Code) derived by the General Partner from sources other than those described in
subsections (A) through (H) of Section 856(c)(2) of the Code (but not including
the amount of any General Partner Payments); or
(ii)    an amount equal to the excess, if any of (a) 24% of the General
Partner’s total gross income (but not including the amount of any General
Partner Payments) for the Fiscal Year which is described in subsections (A)
through (I) of Section 856(c)(3) of the Code over (b) the amount of gross income
(within the meaning of Section 856(c)(3) of the Code but not including the
amount of any General Partner Payments) derived by the General Partner from
sources other than those described in subsections (A) through (I) of Section
856(c)(3) of the Code; provided, however, that General Partner Payments in
excess of the amounts set forth in subparagraphs (i) and (ii) above may be made
if the General Partner, as a condition precedent, obtains an opinion of tax
counsel that the receipt of such excess amounts would not adversely affect the
General Partner’s ability to qualify as a REIT. To the extent General Partner
Payments may not be made in a given


73



--------------------------------------------------------------------------------





Fiscal Year due to the foregoing limitations, such General Partner Payments
shall carry over and be treated as arising in the following year; provided,
however, that such amounts shall not carry over for more than five (5) Fiscal
Years, and if not paid within such five (5) Fiscal Year period, shall expire;
and provided further that (i) as General Partner Payments are made, such
payments shall be applied first to carry over amounts outstanding, if any, and
(ii) with respect to carry over amounts for more than one Fiscal Year, such
payments shall be applied to the earliest Fiscal Year first.
[Remainder of page intentionally left blank, signature page follows]






74



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
GENERAL PARTNER:
 
 
 
Pillarstone Capital REIT
 
 
 
By: ____/s/ John J. Dee                                  

Name:      John J. Dee                                     

Title: Chief Financial Officer and Corporate  
               Secretary


 
 
 
 
LIMITED PARTNERS:
 
 
 
 
The counterpart signature pages of the Limited Partners are attached hereto.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









75



--------------------------------------------------------------------------------






 
LIMITED PARTNER:
 
 
 
Whitestone REIT Operating Partnership, L.P.,
 
a Delaware limited partnership
 
 
 
By: ____/s/ David K. Holeman                          

Name:      David K. Holeman                             

Title: Chief Financial Officer                            
 
 
 
 
 
 
 





76



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF PARTNER REGISTRY
 
 
 
CLASS A UNITS
 
Name And Address Of Partner
 
Partnership
Units
 
Initial Capital
Account
 
Percentage
Interest
 
 
 
 
 
 
 
 
 
GENERAL PARTNER:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pillarstone Capital REIT
 
3,096,403
 


$4,121,312


 
18.6
%
 
 
 
 
 
 
 
 
 
LIMITED PARTNERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Whitestone REIT Operating Partnership, L.P.
 
13,591,764
 


$18,090,638


 
81.4
%
 
 
 
 
 
 
 
 
 
TOTAL CLASS A UNITS
 
16,668,167
 


$22,211,950


 
100.0
%
 







A-1





--------------------------------------------------------------------------------






EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE
1.    Capital Accounts of the Partners
A.    The Partnership shall maintain for each Partner a separate Capital Account
in accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B and allocated to such Partner pursuant to Section 6.1 of the
Agreement and Exhibit C thereof, and decreased by (x) the amount of cash or
Agreed Value of property actually distributed or deemed to be distributed to
such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B and allocated to such
Partner pursuant to Section 6.1 of the Agreement and Exhibit C thereof.
B.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes determined
in accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:
(1)    Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any adjustments to the adjusted bases of the assets of the
Partnership pursuant to Sections 734(b) and 743(b) of the Code, provided,
however, that the amounts of any adjustments to the adjusted bases of the assets
of the Partnership made pursuant to Section 734 of the Code as a result of the
distribution of property by the Partnership to a Partner (to the extent that
such adjustments have not previously been reflected in the Partners’ Capital
Accounts) shall be reflected in the Capital Accounts of the Partners in the
manner and subject to the limitations prescribed in Regulations Section
l.704-1(b)(2)(iv)(m)(4).
(2)    The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includible in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.
(3)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.


B-1





--------------------------------------------------------------------------------





(4)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or shorter period.
(5)    In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 1.D, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.
(6)    Any items specially allocated under Section 1 of Exhibit C to the
Agreement hereof shall not be taken into account.
C.    A transferee (including any Assignee) of a Partnership Unit shall succeed
to a pro rata portion of the Capital Account of the transferor in accordance
with Regulations Section 1.704-1(b)(2)(iv)(l).
D.    %3.    Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Values of
all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section 1.D(2), as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.1 of the Agreement.
(1)    Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately
prior to the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership; (e) immediately prior to the issuance by the Partnership of
a noncompensatory option to acquire an interest in the Partnership (other than
an option for a de minimis interest); and (f) at such other times as are
permitted by applicable Regulations and as determined in the discretion of the
General Partner; provided, however, that adjustments pursuant to clauses (a),
(b), (d), (e) and (f) above shall be made only if the General Partner determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners in the Partnership or to comply with
applicable Regulations; provided further, however, that the issuance of swap
LTIP Unit shall be deemed to require a revaluation pursuant to this Section
1.D..
(2)    In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the
Carrying Value of Partnership assets distributed in kind shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the time any such asset is
distributed.


B-2





--------------------------------------------------------------------------------





(3)    In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article XIII of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate fair market value among the
assets of the Partnership in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties.
E.    The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
XIII of the Agreement upon the dissolution of the Partnership. The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
l.704-1(b).
2.    No Interest
No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.
3.    No Withdrawal
No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.






B-3





--------------------------------------------------------------------------------






EXHIBIT C
SPECIAL ALLOCATION RULES
1.    Special Allocation Rules.
Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:
A.    Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of
the Agreement or any other provisions of this Exhibit C, if there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, each Partner shall
be specially allocated items of Partnership income and gain for such year (and,
if necessary, subsequent years) in an amount equal to such Partner’s share of
the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and for purposes of this Section 1.A only, each Partner’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.1 of the Agreement or this Exhibit C with respect to such Fiscal Year
and without regard to any decrease in Partner Minimum Gain during such Fiscal
Year.
B.    Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A), if there is a net decrease in Partner Minimum Gain attributable to
a Partner Nonrecourse Debt during any Fiscal Year, each Partner who has a share
of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner and Limited
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(i)(4). This Section 1.B is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 1.B, each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit C with respect to such Fiscal Year, other than
allocations pursuant to Section 1.A.
C.    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
with respect to such Fiscal Year, such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Fiscal Year) shall be specifically


C-1





--------------------------------------------------------------------------------





allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Regulations, its Adjusted Capital Account Deficit
created by such adjustments, allocations or distributions as quickly as
possible. This Section 1.C is intended to constitute a “qualified income offset”
under Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
D.    Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Partner shall be specially allocated items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.
E.    Nonrecourse Deductions. Except as may otherwise be expressly provided by
the General Partner pursuant to Section 4.2 of the Agreement with respect to
other classes of Partnership Units, Nonrecourse Deductions for any Fiscal Year
shall be allocated only to the Partners holding Class A Units in accordance with
their respective Percentage Interests. If the General Partner determines in its
good faith discretion that the Partnership’s Nonrecourse Deductions must be
allocated in a different ratio to satisfy the safe harbor requirements of the
Regulations promulgated under Section 704(b) of the Code, the General Partner is
authorized, upon notice to the Limited Partners, to revise the prescribed ratio
for such Fiscal Year to the numerically closest ratio which would satisfy such
requirements.
F.    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).
G.    Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.
H.    Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the date hereof (or, if final Treasury Regulations
have not yet been promulgated, to the extent determined by the General Partner,
in its sole discretion, as necessary) to ensure that allocations made with
respect to all unvested Partnership Interests are recognized under Code Section
704(b).


C-2





--------------------------------------------------------------------------------





I.    Regulatory Allocations. The allocations set forth in clauses (A) through
(F) of this Section 1 (“Regulatory Allocations”) are intended to comply with
certain regulatory requirements, including the requirements of Regulations
Section 1.704-1(b) and 1.704-2. Notwithstanding the provisions of Section 6.1 of
the Agreement, the Regulatory Allocations shall be taken into account in
allocating other items of income, gain, loss and deduction among the Partners so
that, to the extent possible without violating the requirements giving rise to
the Regulatory Allocations, the net amount of such allocations of other items
and the Regulatory Allocations to each Partner shall be equal to the net amount
that would have been allocated to each such Partner if the Regulatory
Allocations had not been made.
2.    Allocations for Tax Purposes
A.    Except as otherwise provided in this Section 2, for U.S. federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Section 6.1 of the Agreement
and Section 1 of this Exhibit C.
B.    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for U.S. federal income tax purposes among the
Partners as follows:
(1)    %3.    In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and
(a)    any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.
(2)    (a)    In the case of an Adjusted Property, such items shall
(i)    first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;
(ii)    second, in the event such property was originally a Contributed
Property, be allocated among the Partners in a manner consistent with Section
2.B(1) of this Exhibit C; and
(b)    any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of


C-3





--------------------------------------------------------------------------------





“book” gain or loss is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.
(3)    all other items of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as their correlative item of “book” gain
or loss is allocated pursuant to Section 6.1 of the Agreement and Section 1 of
this Exhibit C.
C.    To the extent Regulations promulgated pursuant to Section 704(c) of the
Code permit a Partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
General Partner shall have the authority to elect the method to be used by the
Partnership and such election shall be binding on all Partners.




C-4





--------------------------------------------------------------------------------






EXHIBIT D
NOTICE OF REDEMPTION
The undersigned hereby irrevocably (i) redeems Partnership Units in Pillarstone
Capital REIT Operating Partnership LP (the “Partnership”) in accordance with the
terms of the Agreement of Limited Partnership of the Partnership, as amended,
and the Redemption Right referred to therein, (ii) surrenders such Partnership
Units and all right, title and interest therein and (iii) directs that the Cash
Amount or Shares Amount (as determined by the General Partner) deliverable upon
exercise of the Redemption Right be delivered to the address specified below,
and if Shares are to be delivered, such Shares be registered or placed in the
name(s) and at the address(es) specified below. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has marketable and
unencumbered title to such Partnership Units, free and clear of the rights of or
interests of any other person or entity, (b) has the full right, power and
authority to redeem and surrender such Partnership Units as provided herein and
(c) has obtained the consent or approval of all persons or entities, if any,
having the right to consult or approve such redemption and surrender.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement of Limited Partnership of the Partnership.
Dated:
 
 
Name of Limited Partner:
 
 
 
 
 
 
 
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
 
 
 
(Street Address)
 
 
 
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by:
 
 
 
 
 
 
 
 
 
 
 
 
IF SHARES ARE TO BE ISSUED, ISSUE TO:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Social Security or tax identifying number:
 
 
 
 
 
 
 
 



D-1





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF DRO REGISTRY


 
DRO AMOUNT
 
PART I DRO PARTNERS
 
 
 
 
 
PART II DRO PARTNERS
 
 





E-1



--------------------------------------------------------------------------------






EXHIBIT F
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO CLASS A UNITS
The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
_____ LTIP Units in Pillarstone Capital REIT Operating Partnership LP (the
“Partnership”) into Class A Units in accordance with the terms of the Agreement
of Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Class A Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Agreement of Limited
Partnership of the Partnership.
Dated:
 
 
Name of Limited Partner:
 
 
 
 
 
 
 
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
 
 
 
(Street Address)
 
 
 
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by:
 
 
 
 
 
 
 
 
 







F-1



--------------------------------------------------------------------------------






EXHIBIT G
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF
LTIP UNITS INTO CLASS A UNITS
Pillarstone Capital REIT Operating Partnership LP (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the holder of LTIP
Units set forth below to be converted into Class A Units in accordance with the
terms of the Agreement of Limited Partnership of the Partnership, as amended
(the “Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.
Name of Holder:
Date of this Notice:
Number of LTIP Units to be Converted:
Please Print: Exact Name as Registered with Partnership








G-1

